 394 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Ithaca Journal-News, Inc. and Ithaca Typo- No further wage, benefits or working condi-graphical Union No. 379.' Case 3-CA-9692 tion changes can be made in the newsroomwhile you are trying to convince newsroomNovember 27, 1981 employees to join the Typographical UnionDECISION AND ORDER unless these changes were announced prior toreceipt of your letter.BY MEMBERS FANNING, JENKINS, ANDZIMMERMAN* * * * *On March 27, 1981, Administrative Law JudgeOn March 27, 1981, Administrative Law Judge However, if, after learning all the facts, theyGeorge Norman issued the attached Decision in decide to be represented by your Union, I be-this proceeding. Thereafter, Respondent filed ex- lieve you are also correct in stating thatceptions and a supporting brief, and the General working conditions cannotwages, benefits and working conditions cannotCounsel filed an answering brief,.be changed until an agreement is reached.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na- The election was held on August 8, 1979, andtional Labor Relations Board has delegated its au- the Union was subsequently certified as the exclu-thority in this proceeding to a three-member panel. sive representative of the newsroom employees.The Board has considered the record and the at- Negotiations for a collective-bargaining contracttached Decision in light of the exceptions and began August 1979 and continued until Septemberbriefs and has decided to affirm the rulings, find- 1980, culminating in tentative agreement, whichings,2and conclusions of the Administrative Law had not been ratified as of the date of the hearing,Judge only to the extent consistent herewith. October 27, 1980. Merit increases, which were notWe agree with the Administrative Law Judge retroactive, were granted to newsroom employeesthat Respondent violated Section 8(a)(l) of the Act in September 1980 pursuant to this agreement.by telling two employees on separate occasions During negotiations, on November 15, 1979, thethat they would receive wage increases if the Union sent Respondent a letter saying it had no ob-Union were decertified. Contrary to the Adminis- jections to Respondent's effecting "scheduled paytrative Law Judge, however, we conclude that Re- increases" in the bargaining unit. Respondent re-spondent did not violate Section 8(a)(3) and (1) plied in a subsequent letter that it did not knowwhen, during collective-bargaining negotiations what the Union meant by such term, inasmuch aswith the Union, (1) it discontinued merit increases salaries and other terms and conditions of employ-for unit employees, and (2) it did not grant them ment were then being negotiated. The Union re-the same increases in their automobile mileage al- sponded on December 19 that its position waslowance that it granted to employees in its adver- based upon "past practice," and it listed 16 employ-tising department.3ees who it believed were entitled to pay increases.On June 1, 1979, the Union filed a petition to Finally, on January 9, 1980, Respondent sent arepresent Respondent's newsroom employees. On letter telling the Union that salary increases forthe same date, it sent Respondent a letter stating in unit employees had been given on a "discretionarypertinent part that any attempt by Respondent "to basis" and, like all other discretionary terms of em-change the status quo with regard to past practices ployment, were subject to negotiation. This letterof wages, hours and working conditions during the further stated that increases for probationary em-period of our organizing efforts and subsequent ployees, since they were given automatically, werecontract negotiations is in violation of Section 7 an exception.4and 8 of the National Labor Relations Act...." The Administrative Law Judge found that Re-Respondent replied, in a letter dated June 7, 1979, spondent had a longstanding policy of regularlythat its understanding of the Union's statement was evaluating the performance of newsroom employ-as follows: ees and granting them annual wage increases. Herelied on the testimony of witnesses as to what'The name of the Charging Party (herein called the Union) appears as they were told when hired and upon payroll re-amended at the hearing.2 Respondent has excepted to certain credibility findings made by the cords showing the dates and amounts of increasesAdministrative Law Judge. It is the Board's established policy not to received by each employee, and he concluded thatoverrule an administrative law judge's resolutions with respect to credi- Respondent's discontinuance of this practice wasbility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have The evidence shows that, almost without exception, Respondent hascarefully examined the record and find no basis for reversing his findings. given probationary employees wage increases after they have successfullyI Respondent reimbursed employees who used their own automobiles completed approximately 6 months of work. Respondent continued thisin connection with their work on a per-mile basis. practice during negotiations, and these actions are not at issue.259 NLRB No. 60394 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Ithaca Journal-News, Inc. and Ithaca Typo- No further wage, benefits or working condi-graphical Union No. 379.' Case 3-CA-9692 tion changes can be made in the newsroomwhile you are trying to convince newsroomNovember 27, 1981 employees to join the Typographical UnionDECISION AND ORDER unless these changes were announced prior toreceipt of your letter.BY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn March 27, 1981, Administrative Law Judge However, if, after learning all the facts, theyGeorge Norman issued the attached Decision in decide to be represented by your Union, I be-this proceeding. Thereafter, Respondent filed ex- lieve you are also correct in stating thatceptions and a supporting brief, and the General wages, benefits and working conditions cannotCounsel filed an answering brief,.be changed until an agreement is reached.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na- The election was held on August 8, 1979, andtional Labor Relations Board has delegated its au- the Union was subsequently certified as the exclu-thority in this proceeding to a three-member panel. sive representative of the newsroom employees.The Board has considered the record and the at- Negotiations for a collective-bargaining contracttached Decision in light of the exceptions and began August 1979 and continued until Septemberbriefs and has decided to affirm the rulings, find- 1980, culminating in tentative agreement, whichings,2and conclusions of the Administrative Law had not been ratified as of the date of the hearing,Judge only to the extent consistent herewith. October 27, 1980. Merit increases, which were notWe agree with the Administrative Law Judge retroactive, were granted to newsroom employeesthat Respondent violated Section 8(a)(l) of the Act in September 1980 pursuant to this agreement.by telling two employees on separate occasions During negotiations, on November 15, 1979, thethat they would receive wage increases if the Union sent Respondent a letter saying it had no ob-Union were decertified. Contrary to the Adminis- jections to Respondent's effecting "scheduled paytrative Law Judge, however, we conclude that Re- increases" in the bargaining unit. Respondent re-spondent did not violate Section 8(a)(3) and (1) plied in a subsequent letter that it did not knowwhen, during collective-bargaining negotiations what the Union meant by such term, inasmuch aswith the Union, (1) it discontinued merit increases salaries and other terms and conditions of employ-for unit employees, and (2) it did not grant them ment were then being negotiated. The Union re-the same increases in their automobile mileage al- sponded on December 19 that its position waslowance that it granted to employees in its adver- based upon "past practice," and it listed 16 employ-tising department.3'ees who it believed were entitled to pay increases.On June 1, 1979, the Union filed a petition to Finally, on January 9, 1980, Respondent sent arepresent Respondent's newsroom employees. On letter telling the Union that salary increases forthe same date, it sent Respondent a letter stating in unit employees had been given on a "discretionarypertinent part that any attempt by Respondent "to basis" and, like all other discretionary terms of em-change the status quo with regard to past practices ployment, were subject to negotiation. This letterof wages, hours and working conditions during the further stated that increases for probationary em-period of our organizing efforts and subsequent ployees, since they were given automatically, werecontract negotiations is in violation of Section 7 an exception.4and 8 of the National Labor Relations Act. .." The Administrative Law Judge found that Re-Respondent replied, in a letter dated June 7, 1979, spondent had a longstanding policy of regularlythat its understanding of the Union's statement was evaluating the performance of newsroom employ-as follows: ees and granting them annual wage increases. Herelied on the testimony of witnesses as to what'The name of the Charging Party (herein called the Union) appears as they were told when hired and Upon payroll re-amended at the hearing. od hwn h ae adaonso nrae' Respondent has excepted to certain credibility findings made by the cords showing the dates and amounts of increasesAdministrative Law Judge. It is the Board's established policy not to received by each employee, and he concluded thatoverrule an administrative law judge's resolutions with respect to credi- Respondent's discontinuance of this practice wasbility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have The evidence shows that, almost without exception, Respondent hascarefully examined the record and find no basis for reversing his findings, given probationary employees wage increases after they have successfullyI Respondent reimbursed employees who used their own automobiles completed approximately 6 months of work. Respondent continued thisin connection with their work on a per-mile basis. practice during negotiations, and these actions are not at issue,259 NLRB No. 60394 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Ithaca Journal-News, Inc. and Ithaca Typo- No further wage, benefits or working condi-graphical Union No. 379.' Case 3-CA-9692 tion changes can be made in the newsroomwhile you are trying to convince newsroomNovember 27, 1981 employees to join the Typographical UnionDECISION AND ORDER unless these changes were announced prior toreceipt of your letter.BY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn March 27, 1981, Administrative Law Judge However, if, after learning all the facts, theyGeorge Norman issued the attached Decision in decide to be represented by your Union, I be-this proceeding. Thereafter, Respondent filed ex- lieve you are also correct in stating thatceptions and a supporting brief, and the General wages, benefits and working conditions cannotCounsel filed an answering brief,.be changed until an agreement is reached.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na- The election was held on August 8, 1979, andtional Labor Relations Board has delegated its au- the Union was subsequently certified as the exclu-thority in this proceeding to a three-member panel. sive representative of the newsroom employees.The Board has considered the record and the at- Negotiations for a collective-bargaining contracttached Decision in light of the exceptions and began August 1979 and continued until Septemberbriefs and has decided to affirm the rulings, find- 1980, culminating in tentative agreement, whichings,2and conclusions of the Administrative Law had not been ratified as of the date of the hearing,Judge only to the extent consistent herewith. October 27, 1980. Merit increases, which were notWe agree with the Administrative Law Judge retroactive, were granted to newsroom employeesthat Respondent violated Section 8(a)(l) of the Act in September 1980 pursuant to this agreement.by telling two employees on separate occasions During negotiations, on November 15, 1979, thethat they would receive wage increases if the Union sent Respondent a letter saying it had no ob-Union were decertified. Contrary to the Adminis- jections to Respondent's effecting "scheduled paytrative Law Judge, however, we conclude that Re- increases" in the bargaining unit. Respondent re-spondent did not violate Section 8(a)(3) and (1) plied in a subsequent letter that it did not knowwhen, during collective-bargaining negotiations what the Union meant by such term, inasmuch aswith the Union, (1) it discontinued merit increases salaries and other terms and conditions of employ-for unit employees, and (2) it did not grant them ment were then being negotiated. The Union re-the same increases in their automobile mileage al- sponded on December 19 that its position waslowance that it granted to employees in its adver- based upon "past practice," and it listed 16 employ-tising department.3'ees who it believed were entitled to pay increases.On June 1, 1979, the Union filed a petition to Finally, on January 9, 1980, Respondent sent arepresent Respondent's newsroom employees. On letter telling the Union that salary increases forthe same date, it sent Respondent a letter stating in unit employees had been given on a "discretionarypertinent part that any attempt by Respondent "to basis" and, like all other discretionary terms of em-change the status quo with regard to past practices ployment, were subject to negotiation. This letterof wages, hours and working conditions during the further stated that increases for probationary em-period of our organizing efforts and subsequent ployees, since they were given automatically, werecontract negotiations is in violation of Section 7 an exception.4and 8 of the National Labor Relations Act. .." The Administrative Law Judge found that Re-Respondent replied, in a letter dated June 7, 1979, spondent had a longstanding policy of regularlythat its understanding of the Union's statement was evaluating the performance of newsroom employ-as follows: ees and granting them annual wage increases. Herelied on the testimony of witnesses as to what'The name of the Charging Party (herein called the Union) appears as they were told when hired and Upon payroll re-amended at the hearing. od hwn h ae adaonso nrae' Respondent has excepted to certain credibility findings made by the cords showing the dates and amounts of increasesAdministrative Law Judge. It is the Board's established policy not to received by each employee, and he concluded thatoverrule an administrative law judge's resolutions with respect to credi- Respondent's discontinuance of this practice wasbility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have The evidence shows that, almost without exception, Respondent hascarefully examined the record and find no basis for reversing his findings, given probationary employees wage increases after they have successfullyI Respondent reimbursed employees who used their own automobiles completed approximately 6 months of work. Respondent continued thisin connection with their work on a per-mile basis. practice during negotiations, and these actions are not at issue,259 NLRB No. 60394 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Ithaca Journal-News, Inc. and Ithaca Typo- No further wage, benefits or working condi-graphical Union No. 379.' Case 3-CA-9692 tion changes can be made in the newsroomwhile you are trying to convince newsroomNovember 27, 1981 employees to join the Typographical UnionDECISION AND ORDER unless these changes were announced prior toreceipt of your letter.BY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn March 27, 1981, Administrative Law Judge However, if, after learning all the facts, theyGeorge Norman issued the attached Decision in decide to be represented by your Union, I be-this proceeding. Thereafter, Respondent filed ex- lieve you are also correct in stating thatceptions and a supporting brief, and the General wages, benefits and working conditions cannotCounsel filed an answering brief,.be changed until an agreement is reached.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na- The election was held on August 8, 1979, andtional Labor Relations Board has delegated its au- the Union was subsequently certified as the exclu-thority in this proceeding to a three-member panel. sive representative of the newsroom employees.The Board has considered the record and the at- Negotiations for a collective-bargaining contracttached Decision in light of the exceptions and began August 1979 and continued until Septemberbriefs and has decided to affirm the rulings, find- 1980, culminating in tentative agreement, whichings,2and conclusions of the Administrative Law had not been ratified as of the date of the hearing,Judge only to the extent consistent herewith. October 27, 1980. Merit increases, which were notWe agree with the Administrative Law Judge retroactive, were granted to newsroom employeesthat Respondent violated Section 8(a)(l) of the Act in September 1980 pursuant to this agreement.by telling two employees on separate occasions During negotiations, on November 15, 1979, thethat they would receive wage increases if the Union sent Respondent a letter saying it had no ob-Union were decertified. Contrary to the Adminis- jections to Respondent's effecting "scheduled paytrative Law Judge, however, we conclude that Re- increases" in the bargaining unit. Respondent re-spondent did not violate Section 8(a)(3) and (1) plied in a subsequent letter that it did not knowwhen, during collective-bargaining negotiations what the Union meant by such term, inasmuch aswith the Union, (1) it discontinued merit increases salaries and other terms and conditions of employ-for unit employees, and (2) it did not grant them ment were then being negotiated. The Union re-the same increases in their automobile mileage al- sponded on December 19 that its position waslowance that it granted to employees in its adver- based upon "past practice," and it listed 16 employ-tising department.3'ees who it believed were entitled to pay increases.On June 1, 1979, the Union filed a petition to Finally, on January 9, 1980, Respondent sent arepresent Respondent's newsroom employees. On letter telling the Union that salary increases forthe same date, it sent Respondent a letter stating in unit employees had been given on a "discretionarypertinent part that any attempt by Respondent "to basis" and, like all other discretionary terms of em-change the status quo with regard to past practices ployment, were subject to negotiation. This letterof wages, hours and working conditions during the further stated that increases for probationary em-period of our organizing efforts and subsequent ployees, since they were given automatically, werecontract negotiations is in violation of Section 7 an exception.4and 8 of the National Labor Relations Act. .." The Administrative Law Judge found that Re-Respondent replied, in a letter dated June 7, 1979, spondent had a longstanding policy of regularlythat its understanding of the Union's statement was evaluating the performance of newsroom employ-as follows: ees and granting them annual wage increases. Herelied on the testimony of witnesses as to what'The name of the Charging Party (herein called the Union) appears as they were told when hired and Upon payroll re-amended at the hearing. od hwn h ae adaonso nrae' Respondent has excepted to certain credibility findings made by the cords showing the dates and amounts of increasesAdministrative Law Judge. It is the Board's established policy not to received by each employee, and he concluded thatoverrule an administrative law judge's resolutions with respect to credi- Respondent's discontinuance of this practice wasbility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have The evidence shows that, almost without exception, Respondent hascarefully examined the record and find no basis for reversing his findings, given probationary employees wage increases after they have successfullyI Respondent reimbursed employees who used their own automobiles completed approximately 6 months of work. Respondent continued thisin connection with their work on a per-mile basis. practice during negotiations, and these actions are not at issue,259 NLRB No. 60394 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Ithaca Journal-News, Inc. and Ithaca Typo- No further wage, benefits or working condi-graphical Union No. 379.' Case 3-CA-9692 tion changes can be made in the newsroomwhile you are trying to convince newsroomNovember 27, 1981 employees to join the Typographical UnionDECISION AND ORDER unless these changes were announced prior toreceipt of your letter.BY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn March 27, 1981, Administrative Law Judge However, if, after learning all the facts, theyGeorge Norman issued the attached Decision in decide to be represented by your Union, I be-this proceeding. Thereafter, Respondent filed ex- lieve you are also correct in stating thatceptions and a supporting brief, and the General wages, benefits and working conditions cannotCounsel filed an answering brief,.be changed until an agreement is reached.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na- The election was held on August 8, 1979, andtional Labor Relations Board has delegated its au- the Union was subsequently certified as the exclu-thority in this proceeding to a three-member panel. sive representative of the newsroom employees.The Board has considered the record and the at- Negotiations for a collective-bargaining contracttached Decision in light of the exceptions and began August 1979 and continued until Septemberbriefs and has decided to affirm the rulings, find- 1980, culminating in tentative agreement, whichings,2and conclusions of the Administrative Law had not been ratified as of the date of the hearing,Judge only to the extent consistent herewith. October 27, 1980. Merit increases, which were notWe agree with the Administrative Law Judge retroactive, were granted to newsroom employeesthat Respondent violated Section 8(a)(l) of the Act in September 1980 pursuant to this agreement.by telling two employees on separate occasions During negotiations, on November 15, 1979, thethat they would receive wage increases if the Union sent Respondent a letter saying it had no ob-Union were decertified. Contrary to the Adminis- jections to Respondent's effecting "scheduled paytrative Law Judge, however, we conclude that Re- increases" in the bargaining unit. Respondent re-spondent did not violate Section 8(a)(3) and (1) plied in a subsequent letter that it did not knowwhen, during collective-bargaining negotiations what the Union meant by such term, inasmuch aswith the Union, (1) it discontinued merit increases salaries and other terms and conditions of employ-for unit employees, and (2) it did not grant them ment were then being negotiated. The Union re-the same increases in their automobile mileage al- sponded on December 19 that its position waslowance that it granted to employees in its adver- based upon "past practice," and it listed 16 employ-tising department.3'ees who it believed were entitled to pay increases.On June 1, 1979, the Union filed a petition to Finally, on January 9, 1980, Respondent sent arepresent Respondent's newsroom employees. On letter telling the Union that salary increases forthe same date, it sent Respondent a letter stating in unit employees had been given on a "discretionarypertinent part that any attempt by Respondent "to basis" and, like all other discretionary terms of em-change the status quo with regard to past practices ployment, were subject to negotiation. This letterof wages, hours and working conditions during the further stated that increases for probationary em-period of our organizing efforts and subsequent ployees, since they were given automatically, werecontract negotiations is in violation of Section 7 an exception.4and 8 of the National Labor Relations Act. .." The Administrative Law Judge found that Re-Respondent replied, in a letter dated June 7, 1979, spondent had a longstanding policy of regularlythat its understanding of the Union's statement was evaluating the performance of newsroom employ-as follows: ees and granting them annual wage increases. Herelied on the testimony of witnesses as to what'The name of the Charging Party (herein called the Union) appears as they were told when hired and Upon payroll re-amended at the hearing. od hwn h ae adaonso nrae' Respondent has excepted to certain credibility findings made by the cords showing the dates and amounts of increasesAdministrative Law Judge. It is the Board's established policy not to received by each employee, and he concluded thatoverrule an administrative law judge's resolutions with respect to credi- Respondent's discontinuance of this practice wasbility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have The evidence shows that, almost without exception, Respondent hascarefully examined the record and find no basis for reversing his findings, given probationary employees wage increases after they have successfullyI Respondent reimbursed employees who used their own automobiles completed approximately 6 months of work. Respondent continued thisin connection with their work on a per-mile basis. practice during negotiations, and these actions are not at issue,259 NLRB No. 60 THE ITHACA JOURNAL-NEWS, INC. 395discriminatory. Prior to the appointment of Al any discussion. Employees who did not receive in-Greene as managing editor in mid-1978, Respond- creases were excluded not because they had failedent apparently had a fairly regular practice of a review with objectve, articulable standards or,granting merit increases to employees in January indeed, because they had failed any review whatso-and June or July of the year. Greene, however, ever; they simply had not achieved the entirelymodified this practice.5According to employee subjective standards of Greene or his predecessor.John Maines, Greene told him when he was hired The arbitrary manner in which Respondent dis-that he would receive a raise at the end of a 6- pensed merit increases is further shown by amonth probationary period and would be consid- memorandum to Greene written by newsroom em-ered for a raise annually thereafter. However, ployees, just before the petition was filed, express-Carol Eisenberg testified that Greene told her she ing their frustration at the lack of regular merit in-would be reviewed 6 months after receiving her creases.probationary raise. The testimony of these wit- The circumstances herein are considerably differ-nesses is thus conflicting and does not, in itself, ent from those in General Motors Acceptance Corpo-clearly establish a policy of regular merit in- ration, 196 NLRB 137 (1972), enfd. 476 F.2d 850creases.6, i (Ist Cir. 1973), and other cases where the BoardThe practice under Greene has been even lessregular and definite than these statements would in- has found a violaton in an employers unilateraldicate. In 1978, including the 5-month period discontinuance of a merit increase program.8Inbefore Greene became managing editor, of 13 em- eneral Motors Acceptance Corporation, the employ-ployees who ostensibly would be entitled to non- er instituted a wage freeze of its own accord whenprobationary raises, 10 received I increase and 3probationary raises, 10 received 1 increase and 3 the union filed the petition therein, but it continuedreceived no increases. In 1979, of 18 employees os- giving employees semiannual merit reviews, intensibly eligible for nonprobationary raises, 2 em- May and November. Prior to the wage freeze, em-ployees received 2 increases, 9 received 1 increase, ployees who were rated "fair" or higher in theand 7 employees got no increase.7While most of merit reviews received raises, which were effectedthese increases in 1978 and 1979 were given in at different times during the year. In the 9 monthsJune, in both years a significant proportion of them of the calendar year before the freeze, nearly all ofwas granted randomly in other months. The the eligible employees had received merit increasesamounts of wage increases also did not follow any in approximately the same amount.discernible pattern. Based on a weekly salary, in- Whereas the employer in General Motors Accept-creases ranged from $10 to $20 and were apparent- ance Corporation exercised discretion only with re-ly unrelated to increases received either at the time spect to certain aspects of its merit increase pro-by comparably paid employees or in the past by gram, Respondent's granting of increases has beenthe particular employee. entirely discretionary. The timing and the amountsBoth before and during Greene's tenure, Re- of raises, and the selection of employees to receivespondent did not conduct any formal or written them, have not been determined in any objective orevaluations of newsroom employees. It did not sys- consistent manner. Respondent did not regularlytematically review the performance of newsroom evaluate employees irrespective of whether theyemployees and grant raises to those who met a were to receive increases and thus did not continueminimum standard, nor did it rate them according periodically to review employees after the filing ofto any criteria. Rather, as Greene expressed it, the petition without granting them increases. Thus,when an employee "sparkled," he or she got a it is impossible to conclude with any degree of cer-merit raise. Employees who were chosen for merit tainty when, and if, merit increases would haveincreases were so informed in brief, oral reviews or been given and which employees would have re-received the increases in their paychecks without ceived them. See The Great Atlantic & Pacific TeaCompany, Inc., 192 NLRB 645 (1971). Requiring5 Respondent did not, at all material times herein, provide any other Respondent during negotiations to continue givingtype of wage increases, such as cost-of-living raises.6 When advised by the Administrative Law Judge that her evidence on raises to employees selected by it, at times and inthis point was becoming cumulative, counsel for the General Counsel amounts unrestricted by a clearly established pat-made an offer of proof as to the testimony of other witnesses concerningstatements to them when they were hired. Assuming that the GeneralCounsel's representation of their testimony is correct, however, we notethat their testimony would show the same disparity between being re- ' E.g., Allied Products Corporation. Richard Brothers Division, 218viewed at 6-month or at I-year intervals. NLRB 1246 (1975), enfd. in pertinent part 548 F.2d 644 (6th Cir. 1977):7Prior to the merit increases given in September 1980 pursuant to the compare Oneita Knitting Mills. Inc., 205 NLRB 500, fn. 1 (1973), withparties' tentative agreement, the last such increases were given in June Southeastern Michigan Gas Company, 198 NLRB 1221 (1972), enfd. 4851979. The decision to grant these increases was made before the petition F.2d 1239 (6th Cir. 1973). See, generally. Charles Manufacturing Compa-was filed on June I, 1979. ny, 245 NLRB 39 (1979).THE ITHACA JOURNAL-NEWS, INC. 395discriminatory. Prior to the appointment of Al any discussion. Employees who did not receive in-Greene as managing editor in mid-1978, Respond- creases were excluded not because they had failedent apparently had a fairly regular practice of a review with objectve, articulable standards or,granting merit increases to employees in January indeed, because they had failed any review whatso-and June or July of the year. Greene, however, ever; they simply had not achieved the entirelymodified this practice.' According to employee subjective standards of Greene or his predecessor.John Maines, Greene told him when he was hired The arbitrary manner in which Respondent dis-that he would receive a raise at the end of a 6- pensed merit increases is further shown by amonth probationary period and would be consid- memorandum to Greene written by newsroom em-ered for a raise annually thereafter. However, ployees, just before the petition was filed, express-Carol Eisenberg testified that Greene told her she ing their frustration at the lack of regular merit in-would be reviewed 6 months after receiving her creases.probationary raise. The testimony of these wit- The circumstances herein are considerably differ-nesses is thus conflicting and does not, in itself, ent from those in General Motors Acceptance Corpo-clearly establish a policy of regular merit in- ration, 196 NLRB 137 (1972), enfd. 476 F.2d 850creases. , ^ i-i (Ist Cir. 1973), and other cases where the BoardThe practice under Greene has been even less h f a 1 in a e unileregular and definite than these statements would in- hasfoundavnolatlona mri irplears sunilateraldicate. In 1978, including the 5-month period Gdiscontinuance of a merit increase program.n Inbefore Greene became managing editor, of 13 em- GeneralMotorsa ceptance Corporation, the employ-ployees who ostensibly would be entitled to non- teruistrtuted a wage pinh nb of its own accord whenprobationary raises, 10 received 1 increase and 3 the gv on eled the petition therein, but it continuedreceived no increases. In 1979, of 18 employees os- '"S employees semiannual merit reviews, intensibly eligible for nonprobationary raises, 2 em- May andNovember. Prior to the wage freeze, em-ployees received 2 increases, 9 received 1 increase, ployees whowererated "fair" or higher in theand 7 employees got no increase.' While most of meritreviews received raises, which were effectedthese increases in 1978 and 1979 were given in at different times during the year. In the 9 monthsJune, in both years a significant proportion of them ofthecalendar year before the freeze, nearly all ofwas granted randomly in other months. The the eligible employees had received merit increasesamounts of wage increases also did not follow any inapproximately the same amount.discernible pattern. Based on a weekly salary, in- Whereas the employer in General Motors Accept-creases ranged from $10 to $20 and were apparent- ance Corporation exercised discretion only with re-ly unrelated to increases received either at the time spect to certain aspects of its merit increase pro-by comparably paid employees or in the past by gram, Respondent's granting of increases has beenthe particular employee. entirely discretionary. The timing and the amountsBoth before and during Greene's tenure, Re- of raises, and the selection of employees to receivespondent did not conduct any formal or written them, have not been determined in any objective orevaluations of newsroom employees. It did not sys- consistent manner. Respondent did not regularlytematically review the performance of newsroom evaluate employees irrespective of whether theyemployees and grant raises to those who met a were to receive increases and thus did not continueminimum standard, nor did it rate them according periodically to review employees after the filing ofto any criteria. Rather, as Greene expressed it, the petition without granting them increases. Thus,when an employee "sparkled," he or she got a it is impossible to conclude with any degree of cer-merit raise. Employees who were chosen for merit tainty when, and if, merit increases would haveincreases were so informed in brief, oral reviews or been given and which employees would have re-received the increases in their paychecks without ceived them. See The Great Atlantic & Pacific TeaCompany, Inc., 192 NLRB 645 (1971). RequiringsRespondent did not, at all material times herein, provide any other Respondent during negotiations to continue givingtype of wage increases, such as cost-of-living raises.6 When advised by the Administrative Law Judge that her evidence on raises tO employees Selected by It, at times and inthis point was becoming cumulative, counsel for the General Counsel amounts unrestricted by a clearly established pat-made an offer of proof as to the testimony of other witnesses concerning tern, is tantamount to licensing it to grant themstatements to them when they were hired. Assuming that the GeneralCounsel's representation of their testimony is correct, however, we notethat their testimony would show the same disparity between being re- E.g., Allied Products Corporation. Richard Brothers Division, 218viewed at 6-month or at 1-year intervals. NLRB 1246 (1975), enfd. in pertinent part 548 F.2d 644 (6th Cir. 1977);7Prior to the merit increases given in September 1980 pursuant to the compare Oneita Knitting Millsk Inc., 205 NLRB 500. fn. 1 (1973), withparties' tentative agreement, the last such increases were given in June Southeastern Michigan Gas Company, 198 NLRB 1221 (1972), enfd. 4851979. The decision to grant these increases was made before the petition F.2d 1239 (6th Cir. 1973). See, generally. Charles Manufacturing Compa-was filed on June I, 1979. ny, 245 NLRB 39 (1979).THE ITHACA JOURNAL-NEWS, INC. 395discriminatory. Prior to the appointment of Al any discussion. Employees who did not receive in-Greene as managing editor in mid-1978, Respond- creases were excluded not because they had failedent apparently had a fairly regular practice of a review with objectve, articulable standards or,granting merit increases to employees in January indeed, because they had failed any review whatso-and June or July of the year. Greene, however, ever; they simply had not achieved the entirelymodified this practice.' According to employee subjective standards of Greene or his predecessor.John Maines, Greene told him when he was hired The arbitrary manner in which Respondent dis-that he would receive a raise at the end of a 6- pensed merit increases is further shown by amonth probationary period and would be consid- memorandum to Greene written by newsroom em-ered for a raise annually thereafter. However, ployees, just before the petition was filed, express-Carol Eisenberg testified that Greene told her she ing their frustration at the lack of regular merit in-would be reviewed 6 months after receiving her creases.probationary raise. The testimony of these wit- The circumstances herein are considerably differ-nesses is thus conflicting and does not, in itself, ent from those in General Motors Acceptance Corpo-clearly establish a policy of regular merit in- ration, 196 NLRB 137 (1972), enfd. 476 F.2d 850creases. , ^ i-i (Ist Cir. 1973), and other cases where the BoardThe practice under Greene has been even less h f a 1 in a e unileregular and definite than these statements would in- hasfoundavnolatlona mri irplesre unilateraldicate. In 1978, including the 5-month period Gdiscontinuance of a merit increase program.n Inbefore Greene became managing editor, of 13 em- GeneralMotorsa ceptance Corporation, the employ-ployees who ostensibly would be entitled to non- teruistrtuted a wage pinh nb of its own accord whenprobationary raises, 10 received 1 increase and 3 the union filed the petition therein, but it continuedreceived no increases. In 1979, of 18 employees os- '"S employees semiannual merit reviews, intensibly eligible for nonprobationary raises, 2 em- May andNovember. Prior to the wage freeze, em-ployees received 2 increases, 9 received 1 increase, ployees whowererated "fair" or higher in theand 7 employees got no increase.' While most of meritreviews received raises, which were effectedthese increases in 1978 and 1979 were given in at different times during the year. In the 9 monthsJune, in both years a significant proportion of them ofthecalendar year before the freeze, nearly all ofwas granted randomly in other months. The the eligible employees had received merit increasesamounts of wage increases also did not follow any inapproximately the same amount.discernible pattern. Based on a weekly salary, in- Whereas the employer in General Motors Accept-creases ranged from $10 to $20 and were apparent- ance Corporation exercised discretion only with re-ly unrelated to increases received either at the time spect to certain aspects of its merit increase pro-by comparably paid employees or in the past by gram, Respondent's granting of increases has beenthe particular employee. entirely discretionary. The timing and the amountsBoth before and during Greene's tenure, Re- of raises, and the selection of employees to receivespondent did not conduct any formal or written them, have not been determined in any objective orevaluations of newsroom employees. It did not sys- consistent manner. Respondent did not regularlytematically review the performance of newsroom evaluate employees irrespective of whether theyemployees and grant raises to those who met a were to receive increases and thus did not continueminimum standard, nor did it rate them according periodically to review employees after the filing ofto any criteria. Rather, as Greene expressed it, the petition without granting them increases. Thus,when an employee "sparkled," he or she got a it is impossible to conclude with any degree of cer-merit raise. Employees who were chosen for merit tainty when, and if, merit increases would haveincreases were so informed in brief, oral reviews or been given and which employees would have re-received the increases in their paychecks without ceived them. See The Great Atlantic & Pacific TeaCompany, Inc., 192 NLRB 645 (1971). RequiringsRespondent did not, at all material times herein, provide any other Respondent during negotiations to continue givingtype of wage increases, such as cost-of-living raises.6 When advised by the Administrative Law Judge that her evidence on raises tO employees Selected by It, at times and inthis point was becoming cumulative, counsel for the General Counsel amounts unrestricted by a clearly established pat-made an offer of proof as to the testimony of other witnesses concerning tern, is tantamount to licensing it to grant themstatements to them when they were hired. Assuming that the GeneralCounsel's representation of their testimony is correct, however, we notethat their testimony would show the same disparity between being re- E.g., Allied Products Corporation. Richard Brothers Division, 218viewed at 6-month or at 1-year intervals. NLRB 1246 (1975), enfd. in pertinent part 548 F.2d 644 (6th Cir. 1977);7Prior to the merit increases given in September 1980 pursuant to the compare Oneita Knitting Millsk Inc., 205 NLRB 500. fn. 1 (1973), withparties' tentative agreement, the last such increases were given in June Southeastern Michigan Gas Company, 198 NLRB 1221 (1972), enfd. 4851979. The decision to grant these increases was made before the petition F.2d 1239 (6th Cir. 1973). See, generally. Charles Manufacturing Compa-was filed on June I, 1979. ny, 245 NLRB 39 (1979).THE ITHACA JOURNAL-NEWS, INC. 395discriminatory. Prior to the appointment of Al any discussion. Employees who did not receive in-Greene as managing editor in mid-1978, Respond- creases were excluded not because they had failedent apparently had a fairly regular practice of a review with objectve, articulable standards or,granting merit increases to employees in January indeed, because they had failed any review whatso-and June or July of the year. Greene, however, ever; they simply had not achieved the entirelymodified this practice.' According to employee subjective standards of Greene or his predecessor.John Maines, Greene told him when he was hired The arbitrary manner in which Respondent dis-that he would receive a raise at the end of a 6- pensed merit increases is further shown by amonth probationary period and would be consid- memorandum to Greene written by newsroom em-ered for a raise annually thereafter. However, ployees, just before the petition was filed, express-Carol Eisenberg testified that Greene told her she ing their frustration at the lack of regular merit in-would be reviewed 6 months after receiving her creases.probationary raise. The testimony of these wit- The circumstances herein are considerably differ-nesses is thus conflicting and does not, in itself, ent from those in General Motors Acceptance Corpo-clearly establish a policy of regular merit in- ration, 196 NLRB 137 (1972), enfd. 476 F.2d 850creases. , ^ i-i (Ist Cir. 1973), and other cases where the BoardThe practice under Greene has been even less h f a 1 in a e unileregular and definite than these statements would in- hasfoundavnolatlona mri irplesre unilateraldicate. In 1978, including the 5-month period Gdiscontinuance of a merit increase program.n Inbefore Greene became managing editor, of 13 em- GeneralMotorsa ceptance Corporation, the employ-ployees who ostensibly would be entitled to non- ertnstituted a wage pinh nb of its own accord whenprobationary raises, 10 received 1 increase and 3 the union filed the petition therein, but it continuedreceived no increases. In 1979, of 18 employees os- '"S employees semiannual merit reviews, intensibly eligible for nonprobationary raises, 2 em- May andNovember. Prior to the wage freeze, em-ployees received 2 increases, 9 received 1 increase, ployees who were rated "fair" or higher in theand 7 employees got no increase.' While most of merit reviews received raises, which were effectedthese increases in 1978 and 1979 were given in at different times during the year. In the 9 monthsJune, in both years a significant proportion of them ofthe calendar year before the freeze, nearly all ofwas granted randomly in other months. The the eligible employees had received merit increasesamounts of wage increases also did not follow any inapproximately the same amount.discernible pattern. Based on a weekly salary, in- Whereas the employer in General Motors Accept-creases ranged from $10 to $20 and were apparent- ance Corporation exercised discretion only with re-ly unrelated to increases received either at the time spect to certain aspects of its merit increase pro-by comparably paid employees or in the past by gram, Respondent's granting of increases has beenthe particular employee. entirely discretionary. The timing and the amountsBoth before and during Greene's tenure, Re- of raises, and the selection of employees to receivespondent did not conduct any formal or written them, have not been determined in any objective orevaluations of newsroom employees. It did not sys- consistent manner. Respondent did not regularlytematically review the performance of newsroom evaluate employees irrespective of whether theyemployees and grant raises to those who met a were to receive increases and thus did not continueminimum standard, nor did it rate them according periodically to review employees after the filing ofto any criteria. Rather, as Greene expressed it, the petition without granting them increases. Thus,when an employee "sparkled," he or she got a it is impossible to conclude with any degree of cer-merit raise. Employees who were chosen for merit tainty when, and if, merit increases would haveincreases were so informed in brief, oral reviews or been given and which employees would have re-received the increases in their paychecks without ceived them. See The Great Atlantic & Pacific TeaCompany, Inc., 192 NLRB 645 (1971). RequiringsRespondent did not, at all material times herein, provide any other Respondent during negotiations to continue givingtype of wage increases, such as cost-of-living raises.6 When advised by the Administrative Law Judge that her evidence on raises tO employees Selected by It, at times and inthis point was becoming cumulative, counsel for the General Counsel amounts unrestricted by a clearly established pat-made an offer of proof as to the testimony of other witnesses concerning tern, is tantamount to licensing it to grant themstatements to them when they were hired. Assuming that the GeneralCounsel's representation of their testimony is correct, however, we notethat their testimony would show the same disparity between being re- E.g., Allied Products Corporation. Richard Brothers Division, 218viewed at 6-month or at 1-year intervals. NLRB 1246 (1975), enfd. in pertinent part 548 F.2d 644 (6th Cir. 1977);7Prior to the merit increases given in September 1980 pursuant to the compare Oneita Knitting Millsk Inc., 205 NLRB 500. fn. 1 (1973), withparties' tentative agreement, the last such increases were given in June Southeastern Michigan Gas Company, 198 NLRB 1221 (1972), enfd. 4851979. The decision to grant these increases was made before the petition F.2d 1239 (6th Cir. 1973). See, generally. Charles Manufacturing Compa-was filed on June I, 1979. ny, 245 NLRB 39 (1979). 396 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunilateral wage increases, contrary to N.L.R.B. v. lished that "all other departments" referred to theBenne Katz, etc. d/b/a Williamsburg Steel Products, newsroom and the advertising department. TheCo., 369 U.S. 736 (1962). In sum, the evidence fails record does not reveal the practice, if any, beforeto establish that Respondent had a merit increase this date. The advertising department subsequentlyprogram that it was bound to continue during ne- received two more increases, which were not givengotiations. to the newsroom: From 14-1/2 cents to 15-1/2Furthermore, because Respondent's discontinu- cents per mile on an unspecified date, and from 15-ance of merit increases was alleged and litigated as 1/2 cents to 16-1/2 cents per mile on January 22,discriminatory conduct in violation of Section 1980. In February 1980, a newsroom employee8(a)(3), rather than as a unilateral change in viola- asked Respondent's publisher why the newsroomtion of Section 8(a)(5), the General Counsel also had not received the increase that was recentlyhad to show that Respondent was motivated by granted to the advertising department; the publish-animus toward employees' selection of the Union. er replied that the mileage allowance was a subjectThe Administrative Law Judge found that such un- of collective-bargaining negotiations and could notlawful motivation was evidenced by (1) the afore- be changed then. Apparently pursuant to the tenta-mentioned two statements violating Section 8(a)(l), tive agreement between Respondent and the Union,made by Greene in the spring of 1980, promising the rate for newsroom employees was increased toemployees wage increases if they decertified the 16-1/2 cents per mile shortly before the hearing.Union; and (2) evidence that some employees hired Contrary to the Administrative Law Judge, weduring the period when merit raises were not being do not think one ambiguous memorandum provesgiven, after receiving their probationary increases, that Respondent had an "established past practice"were paid more than senior employees. Contrary to of granting the newsroom the same mileage allow-the Administrative Law Judge's implication in ance it granted to the advertising department. Seefootnote 9 of his Decision, the record does not United Technologies Corporation (formerly Unitedshow that all new hires, after receiving their proba- Aircraft Corporation), 226 NLRB 750 (1976). Eventionary increases, were paid more than all senior if this document were sufficient to show such aemployees. Moreover, there is no evidence wheth- practice, the evidence fails to prove that Respond-er the few senior employees who were paid less ent's motivation in discontinuing it was discrimina-than some of the new hires had comparable skills, tory. The above statement by Respondent's pub-experience, and duties. Thus, the mere fact that lisher does not indicate animus toward the employ-some new employees received more pay than some ees' selection of the Union, and the two statementssenior employees is inconclusive to establish antiun- by Greene found to violate Section 8(a)(l) bearion motivation. The two statements found to vio- upon the unrelated issue of merit increases. Ac-late Section 8(a)(l) are insufficient to show such cordingly, we shall also dismiss this allegation ofanimus in light of Respondent's position, manifest- the complaint.ed in the exchange of correspondence initiated bythe Union, that it was precluded by law fromAMENDED CONCLUSIONS OF LAWgranting merit increases because of its collective- 1. The Respondent, The Ithaca Journal-News,bargaining obligations. Inc., is an employer engaged in commerce withinTherefore, we conclude that Respondent did not the meaning of Section 2(6) and (7) of the Act.violate Section 8(a)(3) and (1) of the Act by dis- 2. Ithaca Typographical Union No. 379 is a laborcontinuing merit increases for newsroom employ- organization within the meaning of Section 2(5) ofees during negotiations with the Union. the Act.We also disagree with the Administrative Law 3. By promising employees Judith Horstman andJudge's conclusion that Respondent violated Sec- Carol Eisenberg that they would receive wage in-tion 8(a)(3) and (1), while it was engaged in collec- creases if the Union were decertified, Respondenttive bargaining, by not granting newsroom employ- violated Section 8(a)(l) of the Act.ees the same increases in their mileage allowance 4. The aforesaid unfair labor practices affectfor use of their personal automobiles that it granted commerce within the meaning of Section 2(6) andto employees in its advertising department. The (7) of the Act.only evidence that Respondent had such a practice 5. Respondent did not violate Section 8(a)(3) andwas a memorandum from Respondent's publisher (1) of the Act by discontinuing merit increases fordated May 30, 1979, stating that the circulation de- newsroom employees while it was engaged in col-partment would receive a certain rate and "[a]ll lective-bargaining negotiations with the Union.other departments will go from 13-1/2 cents per 6. Respondent did not violate Section 8(a)(3) andmile to 14-1/2 cents per mile." Testimony estab- (1) of the Act by not granting newsroom employ-396 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunilateral wage increases, contrary to N.L.R.B. v. lished that "all other departments" referred to theBenne Katz, etc. d/b/a Williamsburg Steel Products, newsroom and the advertising department. TheCo., 369 U.S. 736 (1962). In sum, the evidence fails record does not reveal the practice, if any, beforeto establish that Respondent had a merit increase this date. The advertising department subsequentlyprogram that it was bound to continue during ne- received two more increases, which were not givengotiations. to the newsroom: From 14-1/2 cents to 15-1/2Furthermore, because Respondent's discontinu- cents per mile on an unspecified date, and from 15-ance of merit increases was alleged and litigated as 1/2 cents to 16-1/2 cents per mile on January 22,discriminatory conduct in violation of Section 1980. In February 1980, a newsroom employee8(a)(3), rather than as a unilateral change in viola- asked Respondent's publisher why the newsroomtion of Section 8(a)(5), the General Counsel also had not received the increase that was recentlyhad to show that Respondent was motivated by granted to the advertising department; the publish-animus toward employees' selection of the Union. er replied that the mileage allowance was a subjectThe Administrative Law Judge found that such un- of collective-bargaining negotiations and could notlawful motivation was evidenced by (1) the afore- be changed then. Apparently pursuant to the tenta-mentioned two statements violating Section 8(a)(l), tive agreement between Respondent and the Union,made by Greene in the spring of 1980, promising the rate for newsroom employees was increased toemployees wage increases if they decertified the 16-1/2 cents per mile shortly before the hearing.Union; and (2) evidence that some employees hired Contrary to the Administrative Law Judge, weduring the period when merit raises were not being do not think one ambiguous memorandum provesgiven, after receiving their probationary increases, that Respondent had an "established past practice"were paid more than senior employees. Contrary to of granting the newsroom the same mileage allow-the Administrative Law Judge's implication in ance it granted to the advertising department. Seefootnote 9 of his Decision, the record does not United Technologies Corporation (formerly Unitedshow that all new hires, after receiving their proba- Aircraft Corporation), 226 NLRB 750 (1976). Eventionary increases, were paid more than all senior if this document were sufficient to show such aemployees. Moreover, there is no evidence wheth- practice, the evidence fails to prove that Respond-er the few senior employees who were paid less ent's motivation in discontinuing it was discrimina-than some of the new hires had comparable skills, tory. The above statement by Respondent's pub-experience, and duties. Thus, the mere fact that lisher does not indicate animus toward the employ-some new employees received more pay than some ees' selection of the Union, and the two statementssenior employees is inconclusive to establish antiun- by Greene found to violate Section 8(a)(l) bearion motivation. The two statements found to vio- upon the unrelated issue of merit increases. Ac-late Section 8(a)(l) are insufficient to show such cordingly, we shall also dismiss this allegation ofanimus in light of Respondent's position, manifest- the complaint.ed in the exchange of correspondence initiated by AMENDED CONCLUSIONS OF LAWthe Union, that it was precluded by law fromgranting merit increases because of its collective- 1. The Respondent, The Ithaca Journal-News,bargaining obligations. Inc., is an employer engaged in commerce withinTherefore, we conclude that Respondent did not the meaning of Section 2(6) and (7) of the Act.violate Section 8(a)(3) and (1) of the Act by dis- 2. Ithaca Typographical Union No. 379 is a laborcontinuing merit increases for newsroom employ- organization within the meaning of Section 2(5) ofees during negotiations with the Union. the Act.We also disagree with the Administrative Law 3. By promising employees Judith Horstman andJudge's conclusion that Respondent violated Sec- Carol Eisenberg that they would receive wage in-tion 8(a)(3) and (1), while it was engaged in collec- creases if the Union were decertified, Respondenttive bargaining, by not granting newsroom employ- violated Section 8(a)(l) of the Act.ees the same increases in their mileage allowance 4. The aforesaid unfair labor practices affectfor use of their personal automobiles that it granted commerce within the meaning of Section 2(6) andto employees in its advertising department. The (7) of the Act.only evidence that Respondent had such a practice 5. Respondent did not violate Section 8(a)(3) andwas a memorandum from Respondent's publisher (1) of the Act by discontinuing merit increases fordated May 30, 1979, stating that the circulation de- newsroom employees while it was engaged in col-partment would receive a certain rate and "[a]ll lective-bargaining negotiations with the Union.other departments will go from 13-1/2 cents per 6. Respondent did not violate Section 8(a)(3) andmile to 14-1/2 cents per mile." Testimony estab- (1) of the Act by not granting newsroom employ-396 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunilateral wage increases, contrary to N.L.R.B. v. lished that "all other departments" referred to theBenne Katz, etc. d/b/a Williamsburg Steel Products, newsroom and the advertising department. TheCo., 369 U.S. 736 (1962). In sum, the evidence fails record does not reveal the practice, if any, beforeto establish that Respondent had a merit increase this date. The advertising department subsequentlyprogram that it was bound to continue during ne- received two more increases, which were not givengotiations. to the newsroom: From 14-1/2 cents to 15-1/2Furthermore, because Respondent's discontinu- cents per mile on an unspecified date, and from 15-ance of merit increases was alleged and litigated as 1/2 cents to 16-1/2 cents per mile on January 22,discriminatory conduct in violation of Section 1980. In February 1980, a newsroom employee8(a)(3), rather than as a unilateral change in viola- asked Respondent's publisher why the newsroomtion of Section 8(a)(5), the General Counsel also had not received the increase that was recentlyhad to show that Respondent was motivated by granted to the advertising department; the publish-animus toward employees' selection of the Union. er replied that the mileage allowance was a subjectThe Administrative Law Judge found that such un- of collective-bargaining negotiations and could notlawful motivation was evidenced by (1) the afore- be changed then. Apparently pursuant to the tenta-mentioned two statements violating Section 8(a)(l), tive agreement between Respondent and the Union,made by Greene in the spring of 1980, promising the rate for newsroom employees was increased toemployees wage increases if they decertified the 16-1/2 cents per mile shortly before the hearing.Union; and (2) evidence that some employees hired Contrary to the Administrative Law Judge, weduring the period when merit raises were not being do not think one ambiguous memorandum provesgiven, after receiving their probationary increases, that Respondent had an "established past practice"were paid more than senior employees. Contrary to of granting the newsroom the same mileage allow-the Administrative Law Judge's implication in ance it granted to the advertising department. Seefootnote 9 of his Decision, the record does not United Technologies Corporation (formerly Unitedshow that all new hires, after receiving their proba- Aircraft Corporation), 226 NLRB 750 (1976). Eventionary increases, were paid more than all senior if this document were sufficient to show such aemployees. Moreover, there is no evidence wheth- practice, the evidence fails to prove that Respond-er the few senior employees who were paid less ent's motivation in discontinuing it was discrimina-than some of the new hires had comparable skills, tory. The above statement by Respondent's pub-experience, and duties. Thus, the mere fact that lisher does not indicate animus toward the employ-some new employees received more pay than some ees' selection of the Union, and the two statementssenior employees is inconclusive to establish antiun- by Greene found to violate Section 8(a)(l) bearion motivation. The two statements found to vio- upon the unrelated issue of merit increases. Ac-late Section 8(a)(l) are insufficient to show such cordingly, we shall also dismiss this allegation ofanimus in light of Respondent's position, manifest- the complaint.ed in the exchange of correspondence initiated by AMENDED CONCLUSIONS OF LAWthe Union, that it was precluded by law fromgranting merit increases because of its collective- 1. The Respondent, The Ithaca Journal-News,bargaining obligations. Inc., is an employer engaged in commerce withinTherefore, we conclude that Respondent did not the meaning of Section 2(6) and (7) of the Act.violate Section 8(a)(3) and (1) of the Act by dis- 2. Ithaca Typographical Union No. 379 is a laborcontinuing merit increases for newsroom employ- organization within the meaning of Section 2(5) ofees during negotiations with the Union. the Act.We also disagree with the Administrative Law 3. By promising employees Judith Horstman andJudge's conclusion that Respondent violated Sec- Carol Eisenberg that they would receive wage in-tion 8(a)(3) and (1), while it was engaged in collec- creases if the Union were decertified, Respondenttive bargaining, by not granting newsroom employ- violated Section 8(a)(l) of the Act.ees the same increases in their mileage allowance 4. The aforesaid unfair labor practices affectfor use of their personal automobiles that it granted commerce within the meaning of Section 2(6) andto employees in its advertising department. The (7) of the Act.only evidence that Respondent had such a practice 5. Respondent did not violate Section 8(a)(3) andwas a memorandum from Respondent's publisher (1) of the Act by discontinuing merit increases fordated May 30, 1979, stating that the circulation de- newsroom employees while it was engaged in col-partment would receive a certain rate and "[a]ll lective-bargaining negotiations with the Union.other departments will go from 13-1/2 cents per 6. Respondent did not violate Section 8(a)(3) andmile to 14-1/2 cents per mile." Testimony estab- (1) of the Act by not granting newsroom employ-396 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunilateral wage increases, contrary to N.L.R.B. v. lished that "all other departments" referred to theBenne Katz, etc. d/b/a Williamsburg Steel Products, newsroom and the advertising department. TheCo., 369 U.S. 736 (1962). In sum, the evidence fails record does not reveal the practice, if any, beforeto establish that Respondent had a merit increase this date. The advertising department subsequentlyprogram that it was bound to continue during ne- received two more increases, which were not givengotiations. to the newsroom: From 14-1/2 cents to 15-1/2Furthermore, because Respondent's discontinu- cents per mile on an unspecified date, and from 15-ance of merit increases was alleged and litigated as 1/2 cents to 16-1/2 cents per mile on January 22,discriminatory conduct in violation of Section 1980. In February 1980, a newsroom employee8(a)(3), rather than as a unilateral change in viola- asked Respondent's publisher why the newsroomtion of Section 8(a)(5), the General Counsel also had not received the increase that was recentlyhad to show that Respondent was motivated by granted to the advertising department; the publish-animus toward employees' selection of the Union. er replied that the mileage allowance was a subjectThe Administrative Law Judge found that such un- of collective-bargaining negotiations and could notlawful motivation was evidenced by (1) the afore- be changed then. Apparently pursuant to the tenta-mentioned two statements violating Section 8(a)(l), tive agreement between Respondent and the Union,made by Greene in the spring of 1980, promising the rate for newsroom employees was increased toemployees wage increases if they decertified the 16-1/2 cents per mile shortly before the hearing.Union; and (2) evidence that some employees hired Contrary to the Administrative Law Judge, weduring the period when merit raises were not being do not think one ambiguous memorandum provesgiven, after receiving their probationary increases, that Respondent had an "established past practice"were paid more than senior employees. Contrary to of granting the newsroom the same mileage allow-the Administrative Law Judge's implication in ance it granted to the advertising department. Seefootnote 9 of his Decision, the record does not United Technologies Corporation (formerly Unitedshow that all new hires, after receiving their proba- Aircraft Corporation), 226 NLRB 750 (1976). Eventionary increases, were paid more than all senior if this document were sufficient to show such aemployees. Moreover, there is no evidence wheth- practice, the evidence fails to prove that Respond-er the few senior employees who were paid less ent's motivation in discontinuing it was discrimina-than some of the new hires had comparable skills, tory. The above statement by Respondent's pub-experience, and duties. Thus, the mere fact that lisher does not indicate animus toward the employ-some new employees received more pay than some ees' selection of the Union, and the two statementssenior employees is inconclusive to establish antiun- by Greene found to violate Section 8(a)(l) bearion motivation. The two statements found to vio- upon the unrelated issue of merit increases. Ac-late Section 8(a)(l) are insufficient to show such cordingly, we shall also dismiss this allegation ofanimus in light of Respondent's position, manifest- the complaint.ed in the exchange of correspondence initiated by AMENDED CONCLUSIONS OF LAWthe Union, that it was precluded by law fromgranting merit increases because of its collective- 1. The Respondent, The Ithaca Journal-News,bargaining obligations. Inc., is an employer engaged in commerce withinTherefore, we conclude that Respondent did not the meaning of Section 2(6) and (7) of the Act.violate Section 8(a)(3) and (1) of the Act by dis- 2. Ithaca Typographical Union No. 379 is a laborcontinuing merit increases for newsroom employ- organization within the meaning of Section 2(5) ofees during negotiations with the Union. the Act.We also disagree with the Administrative Law 3. By promising employees Judith Horstman andJudge's conclusion that Respondent violated Sec- Carol Eisenberg that they would receive wage in-tion 8(a)(3) and (1), while it was engaged in collec- creases if the Union were decertified, Respondenttive bargaining, by not granting newsroom employ- violated Section 8(a)(l) of the Act.ees the same increases in their mileage allowance 4. The aforesaid unfair labor practices affectfor use of their personal automobiles that it granted commerce within the meaning of Section 2(6) andto employees in its advertising department. The (7) of the Act.only evidence that Respondent had such a practice 5. Respondent did not violate Section 8(a)(3) andwas a memorandum from Respondent's publisher (1) of the Act by discontinuing merit increases fordated May 30, 1979, stating that the circulation de- newsroom employees while it was engaged in col-partment would receive a certain rate and "[a]ll lective-bargaining negotiations with the Union.other departments will go from 13-1/2 cents per 6. Respondent did not violate Section 8(a)(3) andmile to 14-1/2 cents per mile." Testimony estab- (1) of the Act by not granting newsroom employ- THE ITHACA JOURNAL-NEWS, INC. 397ees the same increases in their mileage allowance WE WILL NOT in any like or related mannerthat it granted to employees of its advertising de- interfere with, restrain, or coerce our employ-partment while it engaged in collective-bargaining ees in the exercise of the rights guaranteednegotiations with the Union. them by Section 7 of the National Labor Rela-ORDER tions Act.Pursuant to Section 10(c) of the National Labor THE ITHACA JOURNAL-NEWS, INC.Relations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent, DECISIONThe Ithaca Journal-News, Inc., Ithaca, New York,STATEMENT OF THE CASEits officers, agents, successors, and assigns, shall:1. Cease and desist from: GEORGE NORMAN, Administrative Law Judge: This(a) Promising employees that they would receive case was heard in Ithaca, New York, on October 27 andwage increases if the Union were decertified. 28, 1980. The charge was filed by Ithaca Typographical(b) In any like or related manner interfering Union No. 379 (herein the Union) on March 28, 1980. Awith, restraining, or coercing employees in the ex- complaint based on that charge issued on May 7, 1980,ercise of the rights guaranteed them by Section 7 alleging that The Ithaca Journal-News, Inc. (herein Re-of the Act. spondent), violated Section 8(a)(l) and (3) of the Nation-al Labor Relations Act, as amended.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act: Issues(a) Post at its office and place of business locatedin Ithaca, New York, copies of the attached notice prarssuesre:,arked ,Appp of said notice, on fused-^1. Whether Respondent denied merit increases and re-marked "Appendix." Copies of sraise the mileage allowance for newsroom em-forms provided by the Regional Director for ployees in violation of Section 8(a)(l) and (3) of the Act.Region 3, after being duly signed by Respondent's 2. Whether Respondent violated Section 8(a)(l) of therepresentative, shall be posted by Respondent im- Act by promising emoloyees pay raises if they decerti-mediately upon receipt thereof, and be maintained fled the Union.by it for 60 consecutive days thereafter, in con- 3. Whether Respondent's conduct comes within the 6-spicuous places, including all places where notices month limitation rule contained in Section 10(b) of theto employees are customarily posted. Reasonable Act.steps shall be taken by Respondent to insure that All parties were given full opportunity to participate,said notices are not altered, defaced, or covered by to introduce relevant evidence, to examine and cross-ex-any other material. amine witnesses, to argue orally, and to file briefs. Briefs(b) Notify the Regional Director for Region 3, in were filed on behalf of the General Counsel and Re-writing, within 20 days from the date of this Order, spondent. The briefs have been carefully considered.what steps Respondent has taken to comply here- Upon the entire record of the case and from my obser-with. vation of the witnesses and their demeanor, I make theIT IS FURTHER ORDERED that the complaint be followngdismissed insofar as it alleges violations of the Act FINDINGS OF FACTnot specifically found herein.I. THE BUSINESS OF RESPONDENT9 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Respondent, The Ithaca Journal-News, Inc., is a news-Order of the National Labor Relations Board" shall read "Posted Pursu- paper of general circulation published daily in Ithaca,ant to a Judgment of the United States Court of Appeals Enforcing an New York. Respondent, in the course and conduct of itsOrder of the National Labor Relations Board." business operations, purchases, transfers, and delivers toits Ithaca, New York, plant goods and materials valuedAPPENDIX in excess of $50,000, which are transported to said loca-tion directly from States of the United States other thanNOTICE TO EMPLOYEES the State of New York. During the past 12 months Re-POSTED BY ORDER OF THE spondent has received gross revenues in excess ofNATIONAL LABOR RELATIONS BOARD $200,000, has subscribed to two interstate news services,An Agency of the United States Government and has published advertisements for nationally marketedproducts.WE WILL NOT promise our employees that I find that Respondent is an employer engaged in com-they will receive wage increases if the Union merce within the meaning of Section 2(6) and (7) of the.~~~~is decertified. °Act and that it will effectuate the policies of the Act tonegotiatis decertified. Unitassert jurisdiction herein.THE ITHACA JOURNAL-NEWS, INC. 397ees the same increases in their mileage allowance WE WILL NOT in any like or related mannerthat it granted to employees of its advertising de- interfere with, restrain, or coerce our employ-partment while it engaged in collective-bargaining ees in the exercise of the rights guaranteednegotiations with the Union. them by Section 7 of the National Labor Rela-ORDER tionsAct.Pursuant to Section 10(c) of the National Labor THE ITHACA JOURNAL-NEWS, INC.Relations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent, DECISIONThe Ithaca Journal-News, Inc., Ithaca, New York,STATEMENT OF THE CASEits officers, agents, successors, and assigns, shall:1. Cease and desist from: GEORGE NORMAN, Administrative Law Judge: This(a) Promising employees that they would receive case was heard in Ithaca, New York, on October 27 andwage increases if the Union were decertified. 28, 1980. Thecharge was filed by Ithaca Typographical(b) In any like or related manner interfering UnionNo.379(hereinthe Union) on March 28, 1980. Awith, restraining, or coercing employees in the ex- complaint based on that charge issued on May 7, 1980,ercise of the rights guaranteed them by Section 7 alleging that The Ithaca Journal-News, Inc. (herein Re-of th&e Act.spondent), violated Section 8(a)(l) and (3) of the Nation-ot the Act. , ., .~~~~~al Labor Relations Act, as amended.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act: Issues(a) Post at its office and place of business locatedin Ithaca, New York, copies of the attached notice , playsus^eA *inIthac, NewYorkcopies of the attaced notice 1. Whether Respondent denied merit increases and re-marked "Appendix." Copies of said notice, on fused to raise the mileage allowance for newsroom em-forms provided by the Regional Director for ployees in violation of Section 8(a)(l) and (3) of the Act.Region 3, after being duly signed by Respondent's 2. Whether Respondent violated Section 8(a)(l) of therepresentative, shall be posted by Respondent im- Act by promising emoloyees pay raises if they decerti-mediately upon receipt thereof, and be maintained fied the Union.by it for 60 consecutive days thereafter, in con- 3, Whether Respondent's conduct comes within the 6-spicuous places, including all places where notices month limitation rule contained in Section 10(b) of theto employees are customarily posted. Reasonable Act.steps shall be taken by Respondent to insure that All parties were given full opportunity to participate,said notices are not altered, defaced, or covered by to introduce relevant evidence, to examine and cross-ex-any other material. amine witnesses, to argue orally, and to file briefs. Briefs(b) Notify the Regional Director for Region 3, in werefiledon behalfofthe General Counsel and Re-writing, within 20 days from the date of this Order, spondent. The briefs have been carefully considered.what steps Respondent has taken to comply here- Upon the entire record of the case and from my obser-with. vation of the witnesses and their demeanor, I make theIT IS FURTHER ORDERED that the complaint be owingdismissed insofar as it alleges violations of the Act FINDINGS OF FACTnot specifically found herein.I. THE BUSINESS OF RESPONDENT' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Respondent, The Ithaca Journal-News, Inc., is a news-Order of the National Labor Relations Board" shall read "Posted Pursu- paper of general circulation published daily in Ithaca,ant to a Judgment of the United States Court of Appeals Enforcing an New York. Respondent, in the course and conduct of itsOrder of the National Labor Relations Board." business operations, purchases, transfers, and delivers toits Ithaca, New York, plant goods and materials valuedAPPENDIX in excess of $50,000, which are transported to said loca-tion directly from States of the United States other thanNOTICE To EMPLOYEES the state of New York. During the past 12 months Re-POSTED BY ORDER OF THE spondent has received gross revenues in excess ofNATIONAL LABOR RELATIONS BOARD $200,000, has subscribed to two interstate news services,An Agency of the United States Government and has published advertisements for nationally marketedproducts.WE WILL NOT promise our employees that Ifindthat Respondent is an employer engaged in com-they will receive wage increases if the Union mercewithin themeaning of Section 2(6) and (7) of theAct and that it will effectuate the policies of the Act tois decertified.^assert jurisdiction herein.THE ITHACA JOURNAL-NEWS, INC. 397ees the same increases in their mileage allowance WE WILL NOT in any like or related mannerthat it granted to employees of its advertising de- interfere with, restrain, or coerce our employ-partment while it engaged in collective-bargaining ees in the exercise of the rights guaranteednegotiations with the Union. them by Section 7 of the National Labor Rela-ORDER tionsAct.Pursuant to Section 10(c) of the National Labor THE ITHACA JOURNAL-NEWS, INC.Relations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent, DECISIONThe Ithaca Journal-News, Inc., Ithaca, New York,STATEMENT OF THE CASEits officers, agents, successors, and assigns, shall:1. Cease and desist from: GEORGE NORMAN, Administrative Law Judge: This(a) Promising employees that they would receive case was heard in Ithaca, New York, on October 27 andwage increases if the Union were decertified. 28, 1980. Thecharge was filed by Ithaca Typographical(b) In any like or related manner interfering UnionNo.379(hereinthe Union) on March 28, 1980. Awith, restraining, or coercing employees in the ex- complaint based on that charge issued on May 7, 1980,ercise of the rights guaranteed them by Section 7 alleging that The Ithaca Journal-News, Inc. (herein Re-of th&e Act.spondent), violated Section 8(a)(l) and (3) of the Nation-ot the Act. , ., .~~~~~al Labor Relations Act, as amended.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act: Issues(a) Post at its office and place of business locatedin Ithaca, New York, copies of the attached notice , playsus^eA *inIthac, NewYorkcopies of the attaced notice 1. Whether Respondent denied merit increases and re-marked "Appendix." Copies of said notice, on fused to raise the mileage allowance for newsroom em-forms provided by the Regional Director for ployees in violation of Section 8(a)(l) and (3) of the Act.Region 3, after being duly signed by Respondent's 2. Whether Respondent violated Section 8(a)(l) of therepresentative, shall be posted by Respondent im- Act by promising emoloyees pay raises if they decerti-mediately upon receipt thereof, and be maintained fied the Union.by it for 60 consecutive days thereafter, in con- 3, Whether Respondent's conduct comes within the 6-spicuous places, including all places where notices month limitation rule contained in Section 10(b) of theto employees are customarily posted. Reasonable Act.steps shall be taken by Respondent to insure that All parties were given full opportunity to participate,said notices are not altered, defaced, or covered by to introduce relevant evidence, to examine and cross-ex-any other material. amine witnesses, to argue orally, and to file briefs. Briefs(b) Notify the Regional Director for Region 3, in werefiledon behalfofthe General Counsel and Re-writing, within 20 days from the date of this Order, spondent. The briefs have been carefully considered.what steps Respondent has taken to comply here- Upon the entire record of the case and from my obser-with. vation of the witnesses and their demeanor, I make theIT IS FURTHER ORDERED that the complaint be owingdismissed insofar as it alleges violations of the Act FINDINGS OF FACTnot specifically found herein.I. THE BUSINESS OF RESPONDENT' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Respondent, The Ithaca Journal-News, Inc., is a news-Order of the National Labor Relations Board" shall read "Posted Pursu- paper of general circulation published daily in Ithaca,ant to a Judgment of the United States Court of Appeals Enforcing an New York. Respondent, in the course and conduct of itsOrder of the National Labor Relations Board." business operations, purchases, transfers, and delivers toits Ithaca, New York, plant goods and materials valuedAPPENDIX in excess of $50,000, which are transported to said loca-tion directly from States of the United States other thanNOTICE To EMPLOYEES the State of New York. During the past 12 months Re-POSTED BY ORDER OF THE spondent has received gross revenues in excess ofNATIONAL LABOR RELATIONS BOARD $200,000, has subscribed to two interstate news services,An Agency of the United States Government and has published advertisements for nationally marketedproducts.WE WILL NOT promise our employees that Ifindthat Respondent is an employer engaged in com-they will receive wage increases if the Union mercewithin themeaning of Section 2(6) and (7) of theAct and that it will effectuate the policies of the Act tois decertified.^assert jurisdiction herein.THE ITHACA JOURNAL-NEWS, INC. 397ees the same increases in their mileage allowance WE WILL NOT in any like or related mannerthat it granted to employees of its advertising de- interfere with, restrain, or coerce our employ-partment while it engaged in collective-bargaining ees in the exercise of the rights guaranteednegotiations with the Union. them by Section 7 of the National Labor Rela-ORDER tionsAct.Pursuant to Section 10(c) of the National Labor THE ITHACA JOURNAL-NEWS, INC.Relations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent, DECISIONThe Ithaca Journal-News, Inc., Ithaca, New York,STATEMENT OF THE CASEits officers, agents, successors, and assigns, shall:1. Cease and desist from: GEORGE NORMAN, Administrative Law Judge: This(a) Promising employees that they would receive case was heard in Ithaca, New York, on October 27 andwage increases if the Union were decertified. 28, 1980. Thecharge was filed by Ithaca Typographical(b) In any like or related manner interfering UnionNo.379(hereinthe Union) on March 28, 1980. Awith, restraining, or coercing employees in the ex- complaint based on that charge issued on May 7, 1980,ercise of the rights guaranteed them by Section 7 alleging that The Ithaca Journal-News, Inc. (herein Re-of th e Act.3spondent), violated Section 8(a)(l) and (3) of the Nation-ot the Act. , ., .~~~~~al Labor Relations Act, as amended.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act: Issues(a) Post at its office and place of business locatedin Ithaca, New York, copies of the attached notice , playsus^eA *inIthac, NewYorkcopies of the attaced notice 1. Whether Respondent denied merit increases and re-marked "Appendix." Copies of said notice, on fused to raise the mileage allowance for newsroom em-forms provided by the Regional Director for ployees in violation of Section 8(a)(l) and (3) of the Act.Region 3, after being duly signed by Respondent's 2. Whether Respondent violated Section 8(a)(l) of therepresentative, shall be posted by Respondent im- Act by promising emoloyees pay raises if they decerti-mediately upon receipt thereof, and be maintained fied the Union.by it for 60 consecutive days thereafter, in con- 3, Whether Respondent's conduct comes within the 6-spicuous places, including all places where notices month limitation rule contained in Section 10(b) of theto employees are customarily posted. Reasonable Act.steps shall be taken by Respondent to insure that All parties were given full opportunity to participate,said notices are not altered, defaced, or covered by to introduce relevant evidence, to examine and cross-ex-any other material. amine witnesses, to argue orally, and to file briefs. Briefs(b) Notify the Regional Director for Region 3, in werefiledon behalfofthe General Counsel and Re-writing, within 20 days from the date of this Order, spondent. The briefs have been carefully considered.what steps Respondent has taken to comply here- Upon the entire record of the case and from my obser-with. vation of the witnesses and their demeanor, I make theIT IS FURTHER ORDERED that the complaint be owing:dismissed insofar as it alleges violations of the Act FINDINGS OF FACTnot specifically found herein.I. THE BUSINESS OF RESPONDENT' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Respondent, The Ithaca Journal-News, Inc., is a news-Order of the National Labor Relations Board" shall read "Posted Pursu- paper of general circulation published daily in Ithaca,ant to a Judgment of the United States Court of Appeals Enforcing an New York. Respondent, in the course and conduct of itsOrder of the National Labor Relations Board." business operations, purchases, transfers, and delivers toits Ithaca, New York, plant goods and materials valuedAPPENDIX in excess of $50,000, which are transported to said loca-tion directly from States of the United States other thanNOTICE To EMPLOYEES the state of New York. During the past 12 months Re-POSTED BY ORDER OF THE spondent has received gross revenues in excess ofNATIONAL LABOR RELATIONS BOARD $200,000, has subscribed to two interstate news services,An Agency of the United States Government and has published advertisements for nationally marketedproducts.WE WILL NOT promise our employees that Ifindthat Respondent is an employer engaged in com-they will receive wage increases if the Union mercewithin themeaning of Section 2(6) and (7) of theAct and that it will effectuate the policies of the Act tois decertified.^assert jurisdiction herein.THE ITHACA JOURNAL-NEWS, INC. 397ees the same increases in their mileage allowance WE WILL NOT in any like or related mannerthat it granted to employees of its advertising de- interfere with, restrain, or coerce our employ-partment while it engaged in collective-bargaining ees in the exercise of the rights guaranteednegotiations with the Union. them by Section 7 of the National Labor Rela-ORDER tionsAct.Pursuant to Section 10(c) of the National Labor THE ITHACA JOURNAL-NEWS, INC.Relations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent, DECISIONThe Ithaca Journal-News, Inc., Ithaca, New York,STATEMENT OF THE CASEits officers, agents, successors, and assigns, shall:1. Cease and desist from: GEORGE NORMAN, Administrative Law Judge: This(a) Promising employees that they would receive case was heard in Ithaca, New York, on October 27 andwage increases if the Union were decertified. 28, 1980. Thecharge was filed by Ithaca Typographical(b) In any like or related manner interfering UnionNo.379(hereinthe Union) on March 28, 1980. Awith, restraining, or coercing employees in the ex- complaint based on that charge issued on May 7, 1980,ercise of the rights guaranteed them by Section 7 alleging that The Ithaca Journal-News, Inc. (herein Re-of th e Act.3spondent), violated Section 8(a)(l) and (3) of the Nation-ot the Act. , ., .~~~~~al Labor Relations Act, as amended.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act: Issues(a) Post at its office and place of business locatedin Ithaca, New York, copies of the attached notice , playsus^eA *inIthac, NewYorkcopies of the attaced notice 1. Whether Respondent denied merit increases and re-marked "Appendix." Copies of said notice, on fused to raise the mileage allowance for newsroom em-forms provided by the Regional Director for ployees in violation of Section 8(a)(l) and (3) of the Act.Region 3, after being duly signed by Respondent's 2. Whether Respondent violated Section 8(a)(l) of therepresentative, shall be posted by Respondent im- Act by promising emoloyees pay raises if they decerti-mediately upon receipt thereof, and be maintained fied the Union.by it for 60 consecutive days thereafter, in con- 3, Whether Respondent's conduct comes within the 6-spicuous places, including all places where notices month limitation rule contained in Section 10(b) of theto employees are customarily posted. Reasonable Act.steps shall be taken by Respondent to insure that All parties were given full opportunity to participate,said notices are not altered, defaced, or covered by to introduce relevant evidence, to examine and cross-ex-any other material. amine witnesses, to argue orally, and to file briefs. Briefs(b) Notify the Regional Director for Region 3, in werefiledon behalfofthe General Counsel and Re-writing, within 20 days from the date of this Order, spondent. The briefs have been carefully considered.what steps Respondent has taken to comply here- Upon the entire record of the case and from my obser-with. vation of the witnesses and their demeanor, I make theIT IS FURTHER ORDERED that the complaint be owingdismissed insofar as it alleges violations of the Act FINDINGS OF FACTnot specifically found herein.I. THE BUSINESS OF RESPONDENT' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Respondent, The Ithaca Journal-News, Inc., is a news-Order of the National Labor Relations Board" shall read "Posted Pursu- paper of general circulation published daily in Ithaca,ant to a Judgment of the United States Court of Appeals Enforcing an New York. Respondent, in the course and conduct of itsOrder of the National Labor Relations Board." business operations, purchases, transfers, and delivers toits Ithaca, New York, plant goods and materials valuedAPPENDIX in excess of $50,000, which are transported to said loca-tion directly from States of the United States other thanNOTICE To EMPLOYEES the state of New York. During the past 12 months Re-POSTED BY ORDER OF THE spondent has received gross revenues in excess ofNATIONAL LABOR RELATIONS BOARD $200,000, has subscribed to two interstate news services,An Agency of the United States Government and has published advertisements for nationally marketedproducts.WE WILL NOT promise our employees that Ifindthat Respondent is an employer engaged in com-they will receive wage increases if the Union mercewithin themeaning of Section 2(6) and (7) of theAct and that it will effectuate the policies of the Act tois decertified.^assert jurisdiction herein. 398 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE LABOR ORGANIZATION INVOLVED varied from time to time but generally those increaseswere granted on yearly bases or at 6-month intervals.Ithaca Typographical Union No. 379 is a labor organi- were ane on yearly bases or at 6-month intervalszation within the meaning of Section 2(5) of the Act. Four newsroom employees testified, Judith Horstman,John Maines, Carol Eisenberg, and Jane Marcham, con-III. THE ALLEGED UNFAIR LABOR PRACTICES cerning what they were told at the time they were ini-tially hired and with respect to their actual history of in-A. Background creases while employed by Respondent. Their testimonyfiled a petition to repent reveals that there was indeed a pattern, albeit a variedOn June 1, 1979, the Union filed a petition to representOn June 1, emlyo1979, the Union dient Th eton wrsn one. The payroll records in evidence reveal that, afternewsroom employees of Respondent. The election wasthe 6-month probationary increase, employees receivedheld on August 8, 1979, and the Union was subsequentlyheld on August 8, 1979, and the Union was subsequently pay raises practically every year. In some cases employ-certified. Negotiations for a collective-bargaining con- ees received two pay raises in year followed by no paytract began in August 1979 and continued until Septem- es e fllw year payber 1980, when a tentative agreement was reached be- rasestheear and then a resumption of paybe ,tw een the b argaining c mitteem o th e Unin and he- raises on a fairly scheduled annual basis, although manytween the bargaining committee of the Union and the of the increases did not fall exactly on anniversary dates.bargaining committee of Respondent.'On June 7, 1979, Respondent instituted a policy of not Employee Eisenberg testified that, when she was em-ployed by Greene in mid-June 1979, Greene told her shegranting any wage increases (with the exception of pro- uld be n r n r 6 mnt n shewould be on probation for 6 months and if she did anbationary increases for new emoloyees). That practicecontinued until the pay and benefit increases had been acceptable job durng that time she would get a raise atmade pursuant to the signing of a tentative agreement in the endofthatpewodwould bereviewed 6 monthsSeptember 1980, referred to above. thereafter, and would receive subsequent raises if sheThe following letter dated November 15, 1979, was continued doing a competent job. Eisenberg said she re-ceived increases 6 months and 12 months after she wassent by Donald C. Ball, secretary of the Union, to Peter cevedceasesths and 12 months after she wasHickey, publisher of Respondent:y of t U t P initially hired. Six months after her second increase (De-cember 1979 or January 1980) she asked Greene for aThis letter is to inform you that International Ty- raise inasmuch as she thought she was doing a good job.pographical Union No. 379 has no objections to the Greene responded that he thought she was doing a goodIthaca Journal putting into effect scheduled pay in- job and would like to give her a raise but could not "be-creases in the newsroom. It is to be understood that cause the labor negotiations are under way."3She saidany increases put into effect will not prejudice our that, after that, Greene gave her the same answer whencontract negotiations in the newsroom. she asked for a raise on other occasions.Because of rate of inflation and also due to the Maines testified that, when he was hired by Greene infact that some bargaining unit employees are over- February 1979, Greene told him he could expect a raisedue on their raises, we would hope that you comply at the end of the 6-month probationary period and, if hewith this request. made it through the period, he would be considered fora raise at the end of his first year and every year afterB. Respondent's Past Practice that. Maines said he received an increase in June 1979,which Greene told him was based on merit but thatRespondent contends that its past practice was as fol- when he asked Greene about a raise after he had workedlows: *when he asked Greene about a raise after he had workedlows:—— ,, WS:^~~~ 2.1 < i.-~ -for a year (February 8, 1980) Greene told him he hadWhen Al Greene' took over from his predecessor he for a year (February 8, 1980) Greene told him he haddone good work; that Greene was not unhappy at alldid not become aware of any written or verbal policy with work; that he wl le to i a raisg py i s He e a with his work; that he would love to give him a raise;concerning pay increases. He established a policy of but he could not because his hands were tied by thebut he could not because his hands were tied by thegranting an increase if the individual successfully com- union matter.4pleted a 6-month probation period after hire and, after E oe Juih Ho n tiid t s a fothe employee passed that threshold, the policy was to Employee Judith Horstman testified that she asked forgive employees discretionary increases based on their araise nart endof979a andGreenerespode thatperformance. Respondent also contends that Greene had while contract negotiations were in progress he couldnot grant an increase because his hands were tied. It wasno particular system for giving raises; that if the reporter otgratanrease becauseon stated would not havfelt he was doing a good job he would ask for a raise or dette on stated i w n aeany objection if Respondent granted wage increases onif Greene felt the reporter was doing a good job he anyobectonfp wage increases onGreene lt the reporter was dog a good Job he behalf of bargaining unit members as it had done in thewould initiate a request for a raise for that employee.Employee requests were not always granted.paThe General Counsel, on the other hand, contends C. The Alleged Promise of Pay Raises if thethat, prior to June 1979, Respondent had a clearly estab- Employees Would Decertify the Unionlished past practice of granting periodic merit increasesfor newsroom employees. The pattern appears to have Judith Horstman further testified that, in late Februaryor early March 1980, she again asked Greene for a raise.As of the date of the hearing in this case, the agreement had not yetbeen ratified and signed. Pay and benefit increases pursuant to that tenta- Referring to the collective-bargaining negotiations that were undertive agreement, however, had been effected. way at the time.' The name "Al Greene" is spelled "Al Green" in Respondent's brief. ' Greene did not deny the substance of these conversations with Eisen-But the record establishes that the correct spelling is Al Greene. berg and Maines.398 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1I. THE LABOR ORGANIZATION INVOLVED varied from time to time but generally those increasesIthaca Typographical Union No. 379 is a labor organi- weregranted onyearlybasesorat6-monthintervals.zation within the meaning of Section 2(5) of the Act. Fournewsroom employees testified, Judith Horstman,John Maines, Carol Eisenberg, and Jane Marcham, con-Ill. THE ALLEGED UNFAIR LABOR PRACTICES cerning what they were told at the time they were ini-tially hired and with respect to their actual history of in-A. Background creases while employed by Respondent. Their testimonyOn June 1, 1979, the Union fied a petition to represent reveals that there was indeed a pattern, albeit a variedOn June 1, 1979, the Union filed a petition to representri 11 i 1 .newsroomemployee of Respondent.The eletion w one. The payroll records in evidence reveal that, afternewsroom employees of Respondent. The election was ../ ' .,the 6-month probationary increase, employees receivedheld on August 8, 1979, and the Union was subsequently te6^otPbanryncasmpyeseevdheldon Agus 8, 979 andthe nio wassubequetly pay raises practically every year, In some cases employ-certified. Negotiations for a collective-bargaining con- e seree redtwcay every year fole no paytract began in August 1979 and continued until Septem- resthelowing yearand heny no payber 1980, when a tentative agreement was reached be- raisesthea fairlyg year and then a resumption of paytween the bargaining committee of the Union and the ralses°" afairly scheduled annual basis, although manytween the bargaining committee of RespondetheUnionanoftheincreasesdid notfall exactly onanniversary dates.On June 7, 1979, Respondent instituted a policy of not EmployeeEisenberg testified that, when she was em-On Jne , 179,Respndet istiuteda plic ofnot ployed by Greene in mid-June 1979, Greene told her shegranting any wage increases (with the exception of pro- wouldbe on in forJ6 1979 and if shebationary increases for new emoloyees). That practice bejobatin tor time she did atcontinued until the pay and benefit increases had beenacceptable job during that time she would get a raise atmade pursuant to the signing of a tentative agreement in theendofthatperiod, wouldbereviewed 6 monthsSeptember 1980, referred to above. thereafter, and would receive subsequent raises if sheThe following letter dated November 15. 1979, was continued doing a competent job. Eisenberg said she re-sent by Donald C. Ball, secretary of the Union, to Peter ceivedinceases 6 months and 12 months after she wasHickey, publisher of Respondent: initially hired. Six monthsafterhersecondincrease (De-cember 1979 or January 1980) she asked Greene for aThis letter is to inform you that International Ty- raise inasmuch as she thought she was doing a good job.pographical Union No. 379 has no objections to the Greene responded that he thought she was doing a goodIthaca Journal putting into effect scheduled pay in- job and would like to give her a raise but could not "be-creases in the newsroom. It is to be understood that cause the labor negotiations are under way."3She saidany increases put into effect will not prejudice our that, after that, Greene gave her the same answer whencontract negotiations in the newsroom. sheasked for a raise on other occasions.Because of rate of inflation and also due to the Maines testified that, when he was hired by Greene infact that some bargaining unit employees are over- February 1979, Greene told him he could expect a raisedue on their raises, we would hope that you comply at the end of the 6-month probationary period and, if hewith this request. made it through the period, he would be considered fora raise at the end of his first year and every year afterB. Respondent's Past Practice that. Maines said he received an increase in June 1979,Respondent contend that its past practice ws as f- which Greene told him was based on merit but thatlow: when he asked Greene about a raise after he had worked—— ,, ^ 2.1 <* i.- -i i-t~or a year (February 8, 1980) Greene told him he hadWhen Al Greene' took over from his predecessor he fo a .ea ( 8, 1 G t h a,., ., — .. * ..,. ~~~done good work; that Greene was not unhappy at aldid not become aware of any written or verbal policy d g wok ta 1en w n ua tlconcerning pay incr s He e d a pwith his work; that he would love to give him a raise;concerning pay increases. He established a policy of i. 1 .1 ri i .*1 igranting an increase if the individual successfullybut he could not because his hands were tied by thegranting an increase if the individual successfully corn- 'io matrrpleted a 6-month probation period after hire and, after i matte.'the employee passed that threshold, the policy was to Employee Judith Horstman testified that she asked forgive employees discretionary increases based on their araiseneartheendof1979, andGreeneresponded thatperformance. Respondent also contends that Greene had whilecontractnegotiations werein progress he couldno particular system for giving raises; that if the reporter not.grantanincreasebecausehishandsweretied.Itwasfelt he was doing a good job he would ask for a raise or duig thi timethatthe Union stated it would not haveif Greene felt the reporter was doing a good job he anyobjectionifRponden gat wage increases onwould initiate a request for a raise for that employee. b ofbargaining unit members as it had done in theEmployee requests were not always granted. past.The General Counsel, on the other hand, contends C. The Alleged Promise of Pay Raises if thethat, prior to June 1979, Respondent had a clearly estab- Employees Would Decertify the Unionlished past practice of granting periodic merit increasesfor newsroom employees. The pattern appears to have Judith Horstman further testified that, in late Februaryor early March 1980, she again asked Greene for a raise.'As of the date of the hearing in this case, the agreement had not yetbeen ratified and signed. Pay and benefit increases pursuant to that tenta- Referring to the collective-bargaining negotiations that were undertive agreement, however, had been effected,.way at the time.' The name "Al Greene" is spelled "Al Green" in Respondent's brief. ' Greene did not deny the substance of these conversations with Eisen-But the record establishes that the correct spelling is Al Greene. berg and Maines.398 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1I. THE LABOR ORGANIZATION INVOLVED varied from time to time but generally those increasesIthaca Typographical Union No. 379 is a labor organi- weregranted onyearlybasesorat6-monthintervals.zation within the meaning of Section 2(5) of the Act. Fournewsroom employees testified, Judith Horstman,John Maines, Carol Eisenberg, and Jane Marcham, con-Ill. THE ALLEGED UNFAIR LABOR PRACTICES cerning what they were told at the time they were ini-tially hired and with respect to their actual history of in-A. Background creases while employed by Respondent. Their testimonyOn June 1, 1979, the Union fied a petition to represent reveals that there was indeed a pattern, albeit a variedOn June 1, 1979, the Union filed a petition to representri 11 i .newsroomemployee of Respondent.The eletion w one. The payroll records in evidence reveal that, afternewsroom employees of Respondent. The election was ../ ' .,the 6-month probationary increase, employees receivedheld on August 8, 1979, and the Union was subsequently th-nntrb oayicesepoesrcieheldon Agus 8, 979 andthe nio wassubequetly pay raises practically every year, In some cases employ-certified. Negotiations for a collective-bargaining con- e esredtwpay every year fole no paytract began in August 1979 and continued until Septem- resthelowing yearandthny no payber 1980, when a tentative agreement was reached be- raisesthea fairlyg year and then a resumption of paytween the bargaining committee of the Union and the ralses°" a'airly scheduled annual basis, although manytween the bargaining committee of RespondetheUnionanoftheincreasesdid notfall exactly on anniversary dates.On June 7, 1979, Respondent instituted a policy of not EmployeeEisenberg testified that, when she was em-On Jne , 179,Respndet istiuteda plic ofnot ployed by Greene in mid-June 1979, Greene told her shegranting any wage increases (with the exception of pro- wouldbe on in forJ6 1979 and if shebationary increases for new emoloyees). That practice bejobatin tor time she did atcontinued until the pay and benefit increases had beenacceptable job during that time she would get a raise atmade pursuant to the signing of a tentative agreement in theendofthatperiod, wouldbereviewed 6 monthsSeptember 1980, referred to above. thereafter, and would receive subsequent raises if sheThe following letter dated November 15. 1979, was continued doing a competent job. Eisenberg said she re-sent by Donald C. Ball, secretary of the Union, to Peter ceivedincreases 6 months and 12 months after she wasHickey, publisher of Respondent: initially hired. Six monthsafterhersecondincrease (De-cember 1979 or January 1980) she asked Greene for aThis letter is to inform you that International Ty- raise inasmuch as she thought she was doing a good job.pographical Union No. 379 has no objections to the Greene responded that he thought she was doing a goodIthaca Journal putting into effect scheduled pay in- job and would like to give her a raise but could not "be-creases in the newsroom. It is to be understood that cause the labor negotiations are under way."3She saidany increases put into effect will not prejudice our that, after that, Greene gave her the same answer whencontract negotiations in the newsroom. sheasked for a raise on other occasions.Because of rate of inflation and also due to the Maines testified that, when he was hired by Greene infact that some bargaining unit employees are over- February 1979, Greene told him he could expect a raisedue on their raises, we would hope that you comply at the end of the 6-month probationary period and, if hewith this request. made it through the period, he would be considered fora raise at the end of his first year and every year afterB. Respondent's Past Practice that. Maines said he received an increase in June 1979,Respondent contend that its past practice ws as f- which Greene told him was based on merit but thatlow: when he asked Greene about a raise after he had worked—— ,, ^ 2.1 <* i.- j i~~~tor a year (February 8, 1980) Greene told him he hadWhen Al Greene' took over from his predecessor he fo a .ea ( 8, 1 G t h a,., ., — .. * ..,. ~~~done good work; that Greene was not unhappy at aldid not become aware of any written or verbal policy d g wok ta 1en w n ua tlconcerning pay incr s He e d a pwith his work; that he would love to give him a raise;concerning pay increases. He established a policy of i. 1 .1 ri i .*1 igranting an increase if the individual successfullybut he could not because his hands were tied by thegranting an increase if the individual successfully corn- 'io matrrpleted a 6-month probation period after hire and, after i matte.'the employee passed that threshold, the policy was to Employee Judith Horstman testified that she asked forgive employees discretionary increases based on their araiseneartheendof1979, andGreeneresponded thatperformance. Respondent also contends that Greene had whilecontractnegotiations werein progress he couldno particular system for giving raises; that if the reporter not.grantanincreasebecausehishandsweretied.Itwasfelt he was doing a good job he would ask for a raise or duig thi timethatthe Union stated it would not haveif Greene felt the reporter was doing a good job he anyobjectionifRponden gn wage increases onwould initiate a request for a raise for that employee. b ofbargaining unit members as it had done in theEmployee requests were not always granted. past.The General Counsel, on the other hand, contends C. The Alleged Promise of Pay Raises if thethat, prior to June 1979, Respondent had a clearly estab- Employees Would Decertify the Unionlished past practice of granting periodic merit increasesfor newsroom employees. The pattern appears to have Judith Horstman further testified that, in late Februaryor early March 1980, she again asked Greene for a raise.'As of the date of the hearing in this case, the agreement had not yetbeen ratified and signed. Pay and benefit increases pursuant to that tenta- Referring to the collective-bargaining negotiations that were undertive agreement, however, had been effected,.way at the time.' The name "Al Greene" is spelled "Al Green" in Respondent's brief. ' Greene did not deny the substance of these conversations with Eisen-But the record establishes that the correct spelling is Al Greene. berg and Maines.398 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1I. THE LABOR ORGANIZATION INVOLVED varied from time to time but generally those increasesIthaca Typographical Union No. 379 is a labor organi- weregranted onyearlybasesorat6-monthintervals.zation within the meaning of Section 2(5) of the Act. Fournewsroom employees testified, Judith Horstman,John Maines, Carol Eisenberg, and Jane Marcham, con-Ill. THE ALLEGED UNFAIR LABOR PRACTICES cerning what they were told at the time they were ini-tially hired and with respect to their actual history of in-A. Background creases while employed by Respondent. Their testimonyOn June 1, 1979, the Union fied a petition to represent reveals that there was indeed a pattern, albeit a variedOn June 1, 1979, the Union filed a petition to representri 11 i .newsroomemployee of Respondent.The eletion w one. The payroll records in evidence reveal that, afternewsroom employees of Respondent. The election was ../ ' .,the 6-month probationary increase, employees receivedheld on August 8, 1979, and the Union was subsequently th-nntrb oayicesepoesrcieheldon Agus 8, 979 andthe nio wassubequetly pay raises practically every year, In some cases employ-certified. Negotiations for a collective-bargaining con- e esredw ay every year fole no paytract began in August 1979 and continued until Septem- resthelowing yearandthny no payber 1980, when a tentative agreement was reached be- raisesthea fairlyg year and then a resumption of paytween the bargaining committee of the Union and the ralses°" a'a'rlv scheduled annual basis, although manytween the bargaining committee of RespondetheUnionanoftheincreasesdid notfall exactly on anniversary dates.On June 7, 1979, Respondent instituted a policy of not EmployeeEisenberg testified that, when she was em-On Jne , 179,Respndet istiuteda plic ofnot ployed by Greene in mid-June 1979, Greene told her shegranting any wage increases (with the exception of pro- wouldbe on in forJ6 1979 and if shebationary increases for new emoloyees). That practice bejobatin tor time she did atcontinued until the pay and benefit increases had beenacceptable job during that time she would get a raise atmade pursuant to the signing of a tentative agreement in theendofthatperiod, wouldbereviewed 6 monthsSeptember 1980, referred to above. thereafter, and would receive subsequent raises if sheThe following letter dated November 15. 1979, was continued doing a competent job. Eisenberg said she re-sent by Donald C. Ball, secretary of the Union, to Peter ceivedincreases 6 months and 12 months after she wasHickey, publisher of Respondent: initially hired. Six monthsafterhersecondincrease (De-cember 1979 or January 1980) she asked Greene for aThis letter is to inform you that International Ty- raise inasmuch as she thought she was doing a good job.pographical Union No. 379 has no objections to the Greene responded that he thought she was doing a goodIthaca Journal putting into effect scheduled pay in- job and would like to give her a raise but could not "be-creases in the newsroom. It is to be understood that cause the labor negotiations are under way."3She saidany increases put into effect will not prejudice our that, after that, Greene gave her the same answer whencontract negotiations in the newsroom. sheasked for a raise on other occasions.Because of rate of inflation and also due to the Maines testified that, when he was hired by Greene infact that some bargaining unit employees are over- February 1979, Greene told him he could expect a raisedue on their raises, we would hope that you comply at the end of the 6-month probationary period and, if hewith this request. made it through the period, he would be considered fora raise at the end of his first year and every year afterB. Respondent's Past Practice that. Maines said he received an increase in June 1979,Respondent contend that its past practice ws as f- which Greene told him was based on merit but thatlow: when he asked Greene about a raise after he had worked—— ,, ^ 2.1 <* i.- -i i-t~or a year (February 8, 1980) Greene told him he hadWhen Al Greene' took over from his predecessor he fo a .ea ( 8, 1 G t h a,., ., — .. * ..,. ~~~done good work; that Greene was not unhappy at aldid not become aware of any written or verbal policy d g wok ta 1en w n ua tlconcerning pay incr s He e d a pwith his work; that he would love to give him a raise;concerning pay increases. He established a policy of i. 1 .1 ri i .*1 igranting an increase if the individual successfullybut he could not because his hands were tied by thegranting an increase if the individual successfully corn- 'io matrrpleted a 6-month probation period after hire and, after i matte.'the employee passed that threshold, the policy was to Employee Judith Horstman testified that she asked forgive employees discretionary increases based on their araiseneartheendof1979, andGreeneresponded thatperformance. Respondent also contends that Greene had whilecontractnegotiations werein progress he couldno particular system for giving raises; that if the reporter not.grantanincreasebecausehishandsweretied.Itwasfelt he was doing a good job he would ask for a raise or duig thi timethatthe Union stated it would not haveif Greene felt the reporter was doing a good job he anyobjectionifRponden gn wage increases onwould initiate a request for a raise for that employee. behal ofbargaining unit members as it had done in theEmployee requests were not always granted. past.The General Counsel, on the other hand, contends C. The Alleged Promise of Pay Raises if thethat, prior to June 1979, Respondent had a clearly estab- Employees Would Decertify the Unionlished past practice of granting periodic merit increasesfor newsroom employees. The pattern appears to have Judith Horstman further testified that, in late Februaryor early March 1980, she again asked Greene for a raise.'As of the date of the hearing in this case, the agreement had not yetbeen ratified and signed. Pay and benefit increases pursuant to that tenta- Referring to the collective-bargaining negotiations that were undertive agreement, however, had been effected,.way at the time.' The name "Al Greene" is spelled "Al Green" in Respondent's brief. ' Greene did not deny the substance of these conversations with Eisen-But the record establishes that the correct spelling is Al Greene. berg and Maines. THE ITHACA JOURNAL-NEWS, INC. 399Horstman said that Greene responded stating that she de- D. Mileage Reimbursementserved a raise but his hands were tied while they wereThe employees of Respondent who use their ownnegotiating. Horstman further testified that, when she automobiles in connection with their work were reim-*. -, .._i^ *-i for .automobiles in connection with their work were reim-agamin asked for a raise, Greene said, "[l]f you want aagain asked for a raise, Greene said, f you want a bursed a mileage rate which was increased on occasion.raise decertify the Union and then you ll get yourraise decertify the Union and then you'll get your Such increases were published by Respondent by placing~~~~ra~i~~~se"'5~" ,a notice on the employee bulletin board.Eisenberg further testified that Greene took her out to Employee John Huenneke testified that in Februarylunch sometime in early April 1980. She told him that 1980, upon learning that the advertising department hadstaff members were unhappy about not getting increases een given an increase in the mileage rate, but not theand that Greene replied that he was aware of it and that newsroom employees, he told Terry Hopkins, publisher,he was sorry about it, but that there was nothing he that the newsroom employees were being treated discri-could do. According to Eisenberg, Greene further stated minatorily. Hopkins responded that the Company did notthat he had warned all of them before they voted that want to break the law; that the Company and the Uniononce a union came in it would not be Al Greene negoti- were involved in contract negotiations; that she felt mile-ating with Carol Eisenberg, but the Ithaca Typographi- age reimbursement was a subject for bargaining; and thatcal Union representative talking to a Gannett representa- the Company could not change the rate for the news-tive from Rochester. Greene then said, "Don't you real- room employees at that time.7Huenneke's testimony wasize money is in the budget if you decertify." Eisenberg not controverted. I credit it.testified further that Greene told her she should find outwhat it meant to come to impasse. E. Discussion and ConclusionsGreene testified concerning the conversations withHorstman and Eisenberg on the topic of decertification. That Respondent's decision to freeze wages of theGreene's memory was bad with regard to the conversa- newsroom employees was made prior to the 10(b) periodtion with Horstman, testifying that he did not recall who is not in issue. The fact that Respondent refused to grantinitiated the conversation and that he could not remem- merit increases to the newsroom employees from thatber any specific conversation. He also said he could not date (except increases granted in September 1980 pursu-recall how the topic of decertification came up. He said ant to the tentatve agreement) because of union negota-he had a standard answer when people started talking onsnot nissue. That the UnonnNovember1979about decertification and he recited that standard answer. notified Respondent that it had no objection to its grant-about decertification and he recited that standard answer.ing pay increases to employees in the unit according toHe said his standard answer was, "It was up to the news- ing pay increases to employees in the unit according to— _ ~.- ,~ ...,., ,. past practice is also not in issue.room." Greene testified that he did recall a conversation i a n iContrary to the contention of Respondent, the recordwith Eisenberg in which she said it was clear, from the Contrary to the contention of Respondent, the recordCompany's attitude, tt ty w d te n m to substantiates a past practice of granting increases to em-Company's attitude, that they wanted the newsroom tocrti .fy. ..tl .th.at iployees in the newsroom annually, although not neces-decertify. He told her that it was up to the newsroomversary dates (the testimony of the wit-sarily on anniversary dates (the testimony of the wit-and said that there was no other discussion.nesses and the payroll sheets received in evidence). Ac-Greene said he remembered the conversation with E cordingly, I do not agree with Respondent that it was insenberg in which they talked about the Union and what a "damned if you do, damned if you don't" situationwas happening in the Union and about raises for the with respect to granting merit increases during negotia-people. He said Eisenberg wanted to know if there were tions.8 As in General Motors Acceptance Corporation, 196room in the budget for raises and he said there was. NLRB 137 (1972), enfd. 476 F.2d 850 (1st Cir. 1973), Re-Greene admitted stating, "I said my hands were tied and spondent had a longstanding policy of evaluating em-I couldn't do anything." Greene further testified that Ei- ployee performance and rewarding such performancesenberg then said it was clear the Company wanted the with wage increases. Such a practice was an existingnewsroom to decertify but Greene denied saying that if form of compensation, and a term and condition of em-they would decertify that they would be able to get their ployment regularly expected by the employees. Andraises.6even though an element of discretion predicated uponprior merit review was exercised by Respondent with re-' Horstman stated that she did not bring up the decertification and that spect to the unit employees after Al Greene became inGreene did. charge it did not make it an less a past policy of Re-6 With respect to the testimony of the conversations between Greene c iand the employees discussed above, I credit the employees' version and spondent. Accordingly, Respondent could have contin-not Greene's. As stated above, Greene's memory was poor on specifics. ued its past policy, especially in view of the acquiescenceHe spoke hesitantly and, on occasion, upon further questioning he either of the Union, and not have violated the law. Instead, be-revealed more or gave a different version. Each employee testified in a negotiations with the Union, Respondentclear and convincing manner, unhesitantly and consistently. Moreover,Greene testified that he had no regular system to evaluate employees, butrather, when somebody's work was really "sparkling," he decided to give The mileage rate for advertising and newsroom departments was in-him or her an increase. In the latter regard, Greene's testimony is contra- creased from 13-1/2 cents to 14-1/2 cents per mile on May 30. 1979. Ondieted both by the payroll sheets of newer employees and the testimony January 22, 1980, the mileage rate for the advertising department was in-of Maines and Eisenberg concerning statements made by Greene at the creased from 15-1/2 cents per mile to 16-1/2 cents Thus, the advertisingtime they were hired Greene said that 5 out of the 27 employees "spar- department received two mileage rate increases after May 30, 1979,kled" in June 1979, and therefore received merit increases The payroll which were not received by the newsroom department.sheets reveal that nine employees must have "sparkled" inasmuch as nine The Union's request in November that Respondent grant those in-employees were granted increases in early June 1979. creases should have relieved Respondent's doubts of legality.THE ITHACA JOURNAL-NEWS, INC. 399Horstman said that Greene responded stating that she de- D. Mileage Reimbursementserved a raise but his hands were tied while they were T e of R w u t— , ,. , ...,- .. ..The employees of Respondent who use their ownnegotiating. Horstman further testified that, when she automobiles in connection with their work were reim-agamn asked for a raise, Greene said, "[I]f you want a ^^ ^^ ^ ^ ^ ^ ^agai ased or raie, reee sid, [I~ yo wat a bursed a mileage rate which was increased on occasion.raise decertify the Union and then you'll get your such increases were published by Respondent by placingraise." a notice on the employee bulletin board.Eisenberg further testified that Greene took her out to Employee John Huenneke testified that in Februarylunch sometime in early April 1980. She told him that 1980, upon learning that the advertising department hadstaff members were unhappy about not getting increases been given an increase in the mileage rate, but not theand that Greene replied that he was aware of it and that newsroom employees, he told Terry Hopkins, publisher,he was sorry about it, but that there was nothing he that the newsroom employees were being treated discri-could do. According to Eisenberg, Greene further stated minatorily. Hopkins responded that the Company did notthat he had warned all of them before they voted that want to break the law; that the Company and the Uniononce a union came in it would not be Al Greene negoti- were involved in contract negotiations; that she felt mile-ating with Carol Eisenberg, but the Ithaca Typographi- age reimbursement was a subject for bargaining; and thatcal Union representative talking to a Gannett representa- the Company could not change the rate for the news-tive from Rochester. Greene then said, "Don't you real- room employees at that time.7Huenneke's testimony wasize money is in the budget if you decertify." Eisenberg not controverted. I credit it.testified further that Greene told her she should find outwhat it meant to come to impasse. E. Discussion and ConclusionsGreene testified concerning the conversations withHorstman and Eisenberg on the topic of decertification. ThatRespondent's decision to freeze wages of theGreene's memory was bad with regard to the conversa- newsroom employees was made prior to the 10(b) periodtion with Horstman, testifying that he did not recall who isnotin issue.ThefactthatRespondent refused to grantinitiated the conversation and that he could not remem- meritincreases to the newsroom employees from thatber any specific conversation. He also said he could not date(except increasesgranted in September 1980 pursu-recall how the topic of decertification came up. He said anttothetentativeagreement) because of union negotia-he had a standard answer when people started talking tionsisnotinissue.ThattheUnioninNovember1979about decertification and he recited that standard answer. notified Respondent that it had no objection to its grant-,, .,,. , , —, .,~~~~~~~ing pay increases to employees in the unit according toHe said his standard answer was, "It was up to the news- i p i t e i tc— _ .- , ...,., — * ,. ~~~past practice is also not in issue.room." Greene testified that he did recall a conversation p is a n i issue..,, c. , * i.. i. i. *,. i r .1Contrary to the contention of Respondent, the recordwith Eisenberg in which she said it was clear, from the C t th c o RCompany's attitude, that they wanted the newsroom to substantiates a past practice of granting increases to em-Company s attitude, that they wanted the newsroom to , ., if i, * r' .,, ..1. ...i-~~ployees in the newsroom annually, although not neces-decertify. He told her that it was up to the newsroom ployees (the testhonot thes-and sid tht thre wa no oher iscusion.sarily on anniversary dates (the testimony of the wit-and said that there was no other discussion. —^ einc)A-Greee sad heremmberd th conerstionwithEi- nesses and the payroll sheets received in evidence). Ac-cordingly, I do not agree with Respondent that it was insenberg in which they talked about the Union and what a "damned if you do, damned if you don't" situationwas happening in the Union and about raises for the with respect to granting merit increases during negotia-people. He said Eisenberg wanted to know if there were tions." As in General Motors Acceptance Corporation, 196room in the budget for raises and he said there was. NLRB 137 (1972), enfd. 476 F.2d 850 (1st Cir. 1973), Re-Greene admitted stating, "I said my hands were tied and spondent had a longstanding policy of evaluating em-I couldn't do anything." Greene further testified that Ei- ployee performance and rewarding such performancesenberg then said it was clear the Company wanted the with wage increases. Such a practice was an existingnewsroom to decertify but Greene denied saying that if form of compensation, and a term and condition of em-they would decertify that they would be able to get their ployment regularly expected by the employees. Andraises.6 even though an element of discretion predicated uponprior merit review was exercised by Respondent with re-sHorstman stated that she did not bring up the decertification and that spect to the unit employees after Al Greene became inGreenedid. charge, it did not make it any less a past policy of Re-' With respect to the testimony of the conversations between Greeneand the employees discussed above. I credit the employees' version and spondent. Accordingly, Respondent Could have contin-not Greene's. As stated above, Greene's memory was poor on specifics. ued its past policy, especially in view of the acquiescenceHe spoke hesitantly and, on occasion, upon further questioning he either of the Union, and not have violated the law. Instead, be-revealed more or gave a different version. Each employee testified in a cause of the negotiations with the Union, Respondentclear and convincing manner, unhesitantly and consistently. Moreover,Greene testified that he had no regular system to evaluate employees, butrather, when somebody's work was really "sparkling," he decided to give The mileage rate for advertising and newsroom departments was in-him or her an increase. In the latter regard. Greene's testimony is contra- creased from 13-1/2 cents to 14-1/2 cents per mile on May 30. 1979. Ondieted both by the payroll sheets of newer employees and the testimony January 22, 1980, the mileage rate for the advertising department was in-of Maines and Eisenberg concerning statements made by Greene at the creased from 15-1/2 cents per mile to 16-1/2 cents. Thus, the advertisingtime they were hired. Greene said that 5 out of the 27 employees "spar- department received two mileage rate increases after May 30, 1979,kled" in June 1979, and therefore received merit increases. The payroll which were not received by the newsroom department.sheets reveal that nine employees must have "sparkled" inasmuch as nine I The Union's request in November that Respondent grant those in-employees were granted increases in early June 1979. creases should have relieved Respondent's doubts of legality.THE ITHACA JOURNAL-NEWS, INC. 399Horstman said that Greene responded stating that she de- D. Mileage Reimbursementserved a raise but his hands were tied while they were T e of R w u t— , ,. , ...,- .. ..The employees of Respondent who use their ownnegotiating. Horstman further testified that, when she automobiles in connection with their work were reim-agamn asked for a raise, Greene said, "[I]f you want a ^^ ^^ ^ ^ ^ ^ ^agai ased or raie, reee sid, [I~ yo wat a bursed a mileage rate which was increased on occasion.raise decertify the Union and then you'll get your such increases were published by Respondent by placingraise." a notice on the employee bulletin board.Eisenberg further testified that Greene took her out to Employee John Huenneke testified that in Februarylunch sometime in early April 1980. She told him that 1980, upon learning that the advertising department hadstaff members were unhappy about not getting increases been given an increase in the mileage rate, but not theand that Greene replied that he was aware of it and that newsroom employees, he told Terry Hopkins, publisher,he was sorry about it, but that there was nothing he that the newsroom employees were being treated discri-could do. According to Eisenberg, Greene further stated minatorily. Hopkins responded that the Company did notthat he had warned all of them before they voted that want to break the law; that the Company and the Uniononce a union came in it would not be Al Greene negoti- were involved in contract negotiations; that she felt mile-ating with Carol Eisenberg, but the Ithaca Typographi- age reimbursement was a subject for bargaining; and thatcal Union representative talking to a Gannett representa- the Company could not change the rate for the news-tive from Rochester. Greene then said, "Don't you real- room employees at that time.7Huenneke's testimony wasize money is in the budget if you decertify." Eisenberg not controverted. I credit it.testified further that Greene told her she should find outwhat it meant to come to impasse. E. Discussion and ConclusionsGreene testified concerning the conversations withHorstman and Eisenberg on the topic of decertification. ThatRespondent's decision to freeze wages of theGreene's memory was bad with regard to the conversa- newsroom employees was made prior to the 10(b) periodtion with Horstman, testifying that he did not recall who isnotin issue.ThefactthatRespondent refused to grantinitiated the conversation and that he could not remem- meritincreases to the newsroom employees from thatber any specific conversation. He also said he could not date(except increasesgranted in September 1980 pursu-recall how the topic of decertification came up. He said anttothetentativeagreement) because of union negotia-he had a standard answer when people started talking tionsisnotinissue.ThattheUnioninNovember1979about decertification and he recited that standard answer. notified Respondent that it had no objection to its grant-,, .,,. , , —, .,~~~~~~~ing pay increases to employees in the unit according toHe said his standard answer was, "It was up to the news- i p i t e i tc— _ .- , ...,., — * ,. ~~~past practice is also not in issue.room." Greene testified that he did recall a conversation p is a n i issue..,, c. , * i.. i. i. *,. i r .1Contrary to the contention of Respondent, the recordwith Eisenberg in which she said it was clear, from the C t th c o RCompany's attitude, that they wanted the newsroom to substantiates a past practice of granting increases to em-Company s attitude, that they wanted the newsroom to , ., if i, * r' .,, ..1. ...i-~~ployees in the newsroom annually, although not neces-decertify. He told her that it was up to the newsroom ployees (the testhonot thes-and sid tht thre wa no oher iscusion.sarily on anniversary dates (the testimony of the wit-and said that there was no other discussion.^ ^rcie neiec) cGreee sad heremmberd th conerstionwithEi- nesses and the payroll sheets received in evidence). Ac-cordingly, I do not agree with Respondent that it was insenberg in which they talked about the Union and what a "damned if you do, damned if you don't" situationwas happening in the Union and about raises for the with respect to granting merit increases during negotia-people. He said Eisenberg wanted to know if there were tions." As in General Motors Acceptance Corporation, 196room in the budget for raises and he said there was. NLRB 137 (1972), enfd. 476 F.2d 850 (1st Cir. 1973), Re-Greene admitted stating, "I said my hands were tied and spondent had a longstanding policy of evaluating em-I couldn't do anything." Greene further testified that Ei- ployee performance and rewarding such performancesenberg then said it was clear the Company wanted the with wage increases. Such a practice was an existingnewsroom to decertify but Greene denied saying that if form of compensation, and a term and condition of em-they would decertify that they would be able to get their ployment regularly expected by the employees. Andraises.6 even though an element of discretion predicated uponprior merit review was exercised by Respondent with re-sHorstman stated that she did not bring up the decertification and that spect to the unit employees after Al Greene became inGreenedid. charge, it did not make it any less a past policy of Re-' With respect to the testimony of the conversations between Greeneand the employees discussed above. I credit the employees' version and spondent. Accordingly, Respondent could have contin-not Greene's. As stated above, Greene's memory was poor on specifics. ued its past policy, especially in view of the acquiescenceHe spoke hesitantly and, on occasion, upon further questioning he either of the Union, and not have violated the law. Instead, be-revealed more or gave a different version. Each employee testified in a cause of the negotiations with the Union, Respondentclear and convincing manner, unhesitantly and consistently. Moreover,Greene testified that he had no regular system to evaluate employees, butrather, when somebody's work was really "sparkling," he decided to give The mileage rate for advertising and newsroom departments was in-him or her an increase. In the latter regard. Greene's testimony is contra- creased from 13-1/2 cents to 14-1/2 cents per mile on May 30. 1979. Ondieted both by the payroll sheets of newer employees and the testimony January 22, 1980, the mileage rate for the advertising department was in-of Maines and Eisenberg concerning statements made by Greene at the creased from 15-1/2 cents per mile to 16-1/2 cents. Thus, the advertisingtime they were hired. Greene said that 5 out of the 27 employees "spar- department received two mileage rate increases after May 30, 1979,kled" in June 1979, and therefore received merit increases. The payroll which were not received by the newsroom department.sheets reveal that nine employees must have "sparkled" inasmuch as nine I The Union's request in November that Respondent grant those in-employees were granted increases in early June 1979. creases should have relieved Respondent's doubts of legality.THE ITHACA JOURNAL-NEWS, INC. 399Horstman said that Greene responded stating that she de- D. Mileage Reimbursementserved a raise but his hands were tied while they were T e of R w u t— , ,. , ...,- .. ..The employees of Respondent who use their ownnegotiating. Horstman further testified that, when she automobiles in connection with their work were reim-agamn asked for a raise, Greene said, "[I]f you want a ^^ ^^ ^ ^ ^ ^ ^agai ased or raie, reee sid, [I~ yo wat a bursed a mileage rate which was increased on occasion.raise decertify the Union and then you'll get your such increases were published by Respondent by placingraise." a notice on the employee bulletin board.Eisenberg further testified that Greene took her out to Employee John Huenneke testified that in Februarylunch sometime in early April 1980. She told him that 1980, upon learning that the advertising department hadstaff members were unhappy about not getting increases been given an increase in the mileage rate, but not theand that Greene replied that he was aware of it and that newsroom employees, he told Terry Hopkins, publisher,he was sorry about it, but that there was nothing he that the newsroom employees were being treated discri-could do. According to Eisenberg, Greene further stated minatorily. Hopkins responded that the Company did notthat he had warned all of them before they voted that want to break the law; that the Company and the Uniononce a union came in it would not be Al Greene negoti- were involved in contract negotiations; that she felt mile-ating with Carol Eisenberg, but the Ithaca Typographi- age reimbursement was a subject for bargaining; and thatcal Union representative talking to a Gannett representa- the Company could not change the rate for the news-tive from Rochester. Greene then said, "Don't you real- room employees at that time.7Huenneke's testimony wasize money is in the budget if you decertify." Eisenberg not controverted. I credit it.testified further that Greene told her she should find outwhat it meant to come to impasse. E. Discussion and ConclusionsGreene testified concerning the conversations withHorstman and Eisenberg on the topic of decertification. ThatRespondent's decision to freeze wages of theGreene's memory was bad with regard to the conversa- newsroom employees was made prior to the 10(b) periodtion with Horstman, testifying that he did not recall who isnotin issue.ThefactthatRespondent refused to grantinitiated the conversation and that he could not remem- meritincreases to the newsroom employees from thatber any specific conversation. He also said he could not date(except increasesgranted in September 1980 pursu-recall how the topic of decertification came up. He said anttothetentativeagreement) because of union negotia-he had a standard answer when people started talking tionsisnotinissue.ThattheUnioninNovember1979about decertification and he recited that standard answer. notified Respondent that it had no objection to its grant-,, .,,. , , —, .,~~~~~~~ing pay increases to employees in the unit according toHe said his standard answer was, "It was up to the news- i p i t e i tc— _ .- , ...,., — * ,. ~~~past practice is also not in issue.room." Greene testified that he did recall a conversation p is a n i issue..,, c. , * i.. i. i. *,. i r .1Contrary to the contention of Respondent, the recordwith Eisenberg in which she said it was clear, from the C t th c o RCompany's attitude, that they wanted the newsroom to substantiates a past practice of granting increases to em-Company s attitude, that they wanted the newsroom to , ., if i, * r' .,, ..1. ...i-~~ployees in the newsroom annually, although not neces-decertify. He told her that it was up to the newsroom ployees (the testhonot thes-and sid tht thre wa no oher iscusion.sarily on anniversary dates (the testimony of the wit-and said that there was no other discussion.^ ^rcie neiec) cGreee sad heremmberd th conerstionwithEi- nesses and the payroll sheets received in evidence). Ac-cordingly, I do not agree with Respondent that it was insenberg in which they talked about the Union and what a "damned if you do, damned if you don't" situationwas happening in the Union and about raises for the with respect to granting merit increases during negotia-people. He said Eisenberg wanted to know if there were tions." As in General Motors Acceptance Corporation, 196room in the budget for raises and he said there was. NLRB 137 (1972), enfd. 476 F.2d 850 (1st Cir. 1973), Re-Greene admitted stating, "I said my hands were tied and spondent had a longstanding policy of evaluating em-I couldn't do anything." Greene further testified that Ei- ployee performance and rewarding such performancesenberg then said it was clear the Company wanted the with wage increases. Such a practice was an existingnewsroom to decertify but Greene denied saying that if form of compensation, and a term and condition of em-they would decertify that they would be able to get their ployment regularly expected by the employees. Andraises.6 even though an element of discretion predicated uponprior merit review was exercised by Respondent with re-sHorstman stated that she did not bring up the decertification and that spect to the unit employees after Al Greene became inGreenedid. charge, it did not make it any less a past policy of Re-' With respect to the testimony of the conversations between Greeneand the employees discussed above. I credit the employees' version and spondent. Accordingly, Respondent Could have contin-not Greene's. As stated above, Greene's memory was poor on specifics. ued its past policy, especially in view of the acquiescenceHe spoke hesitantly and, on occasion, upon further questioning he either of the Union, and not have violated the law. Instead, be-revealed more or gave a different version. Each employee testified in a cause of the negotiations with the Union, Respondentclear and convincing manner, unhesitantly and consistently. Moreover,Greene testified that he had no regular system to evaluate employees, butrather, when somebody's work was really "sparkling," he decided to give The mileage rate for advertising and newsroom departments was in-him or her an increase. In the latter regard. Greene's testimony is contra- creased from 13-1/2 cents to 14-1/2 cents per mile on May 30. 1979. Ondieted both by the payroll sheets of newer employees and the testimony January 22, 1980, the mileage rate for the advertising department was in-of Maines and Eisenberg concerning statements made by Greene at the creased from 15-1/2 cents per mile to 16-1/2 cents. Thus, the advertisingtime they were hired. Greene said that 5 out of the 27 employees "spar- department received two mileage rate increases after May 30, 1979,kled" in June 1979, and therefore received merit increases. The payroll which were not received by the newsroom department.sheets reveal that nine employees must have "sparkled" inasmuch as nine I The Union's request in November that Respondent grant those in-employees were granted increases in early June 1979. creases should have relieved Respondent's doubts of legality. 400 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuspended merit increases which it would otherwise have partment employees even though there is an establishedgiven to its employees.9past practice of giving such increases, Respondent violat-In this case Respondent's conduct included a statement ed Section 8(a)(3) and (1) of the Act.by Managing Editor Greene to at least two employees I also find that the statements made by Al Greene towhich, at best, inferred that the employees would receive the effect that, if the employees decertified the Unionincreases if they decertified the Union inasmuch as there they would receive raises, constitute interference, re-was money for such increase in the budget. By its con- straint, and coercion of employees in the free exercise ofduct, Respondent, in effect, placed full responsibility on Section 7 rights in violation of Section 8(a)(1) of the Act.the Union for the employees' failure to receive theirmerit increases. The message conveyed to the employees CONCLUSIONS OF LAWwas clear-to obtain their scheduled merit increases theyfirst had to abandon the Union. General Motors Accept- 1. Respondent is an employer engaged in commerceance Corporation, supra. within the meaning of Section 2(6) and (7) of the Act.I consider Respondent's conduct as being equivalent to 2. The Union is a labor organization within the mean-Respondent's conduct in General Motors Acceptance Cor- ing of Section 2(5) of the Act.poration, supra, wherein the Board stated, "The evil of 3. By interfering with, restraining, and coercing its em-the Respondent's actions was further compounded by the ployees in the exercise of rights guaranteed in Section 7Respondent's coercive poll by which it sought to present of the Act, by discriminatorily denying merit increases toevidence of employee dissatisfaction with the Union." newsroom employees and by discriminatorily refusing toI conclude that Respondent's attempts to decertify the raise the mileage allowance for newsroom employees be-Union, by withholding merit increases and stating that cause the newsroom employees selected the Union asthey would receive them if they decertified, interfered their collective-bargaining representative, thereby dis-with, restrained, and coerced employees in the free exer- couraging membership in the Union, Respondent violat-cise of their Section 7 rights in violation of Section ed Section 8(a)(l) and (3) of the Act.8(a)(1) of the Act.I find, further, Respondent discriminatorily discontin- THE REMEDYued the practice of periodic merit increases and deniedemployees increases during the 10(b) period,t0which in- Having found that Respondent committed certaincreases would have been granted to these employees unfair labor practices, I find it necessary to order Re-absent the Union, because the newsroom employees se- spondent to cease and desist therefrom and to take cer-lected the Union as their collective-bargaining repre- tain affirmative action designed to effectuate the policiessentative, thereby discouraging union membership by and purposes of the Act. I shall recommend that, in addi-placing the blame for the discontinued merit increases on tion to posting a notice to employees, Respondent makethe Union, in violation of Section 8(a)(3) and (1) of the whole those newsroom employees for any loss of wagesAct. I find also that by refusing to grant an increase in and benefits they may have suffered because of Respond-the mileage reimbursement rate for newsroom employ- ent's discriminatory failure to grant merit increases andees, while granting such an increase to advertising de- mileage rate increases after September 28, 1979." Suchmerit increases and mileage rate increases shall be paid asThe testimony of witnesses indicated that Greene would have given prescribed in F. W. Woolworth Company, 90 NLRB 289several of the unit employees merit increases but for the negotiations that (1950), with interest thereon to be computed in thewere then being conducted. In addition, there is uncontroverted evidence manner prescribed in Florida Steel Corporation, 231that Respondent paid new hires more after the 6-month increase than itdid to unit employees, thus, in effect, penalizing the more senior employ- NLRB 651 (1977). See, generally, Isis Plumbing & Heat-ees for having voted for the Union. ing Co., 138 NLRB 716 (1962).10 Each individual denial of a merit increase during the 10(b) period [Recommended Order omitted from publication.]constitutes a violation of the Act although the initial decision with re-spect to the policy of denials was made and disclosed prior to the 10(b)period. Pease Company, 251 NLRB 540 (1980); General Motors Acceptance " All conduct prior to that date comes within the proscription of Sec.Corporation, supra. 10(b) of the Act.400 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuspended merit increases which it would otherwise have partment employees even though there is an establishedgiven to its employees.9past practice of giving such increases, Respondent violat-In this case Respondent's conduct included a statement ed Section 8(a)(3) and (1) of the Act.by Managing Editor Greene to at least two employees I also find that the statements made by Al Greene towhich, at best, inferred that the employees would receive the effect that, if the employees decertified the Unionincreases if they decertified the Union inasmuch as there they would receive raises, constitute interference, re-was money for such increase in the budget. By its con- straint, and coercion of employees in the free exercise ofduct, Respondent, in effect, placed full responsibility on Section 7 rights in violation of Section 8(a)(l) of the Act.the Union for the employees' failure to receive theirmerit increases. The message conveyed to the employees CONCLUSIONS OF LAWwas clear-to obtain their scheduled merit increases theyfirst had to abandon the Union. General Motors Accept- 1. Respondent is an employer engaged in commerceance Corporation, supra. within the meaning of Section 2(6) and (7) of the Act.I consider Respondent's conduct as being equivalent to 2. The Union is a labor organization within the mean-Respondent's conduct in General Motors Acceptance Cor- ing of Section 2(5) of the Act.poration, supra, wherein the Board stated, "The evil of 3. By interfering with, restraining, and coercing its em-the Respondent's actions was further compounded by the ployees in the exercise of rights guaranteed in Section 7Respondent's coercive poll by which it sought to present of the Act, by discriminatorily denying merit increases toevidence of employee dissatisfaction with the Union." newsroom employees and by discriminatorily refusing toI conclude that Respondent's attempts to decertify the raise the mileage allowance for newsroom employees be-Union, by withholding merit increases and stating that cause the newsroom employees selected the Union asthey would receive them if they decertified, interfered their collective-bargaining representative, thereby dis-with, restrained, and coerced employees in the free exer- couraging membership in the Union, Respondent violat-cise of their Section 7 rights in violation of Section ed Section 8(a)(l) and (3) of the Act.8(a)(1) of the Act.I find, further, Respondent discriminatorily discontin- THE REMEDYued the practice of periodic merit increases and deniedemployees increases during the 10(b) period,"0which in- Having found that Respondent committed certaincreases would have been granted to these employees unfair labor practices, I find it necessary to order Re-absent the Union, because the newsroom employees se- spondent to cease and desist therefrom and to take cer-lected the Union as their collective-bargaining repre- tain affirmative action designed to effectuate the policiessentative, thereby discouraging union membership by and purposes of the Act. I shall recommend that, in addi-placing the blame for the discontinued merit increases on tion to posting a notice to employees, Respondent makethe Union, in violation of Section 8(a)(3) and (1) of the whole those newsroom employees for any loss of wagesAct. I find also that by refusing to grant an increase in and benefits they may have suffered because of Respond-the mileage reimbursement rate for newsroom employ- ent's discriminatory failure to grant merit increases andees, while granting such an increase to advertising de- mileage rate increases after September 28, 1979." Suchmerit increases and mileage rate increases shall be paid as*The testimony of witnesses indicated that Greene would have given prescribed in F. W. Woolworth Company, 90 NLRB 289several of the unit employees merit increases but for the negotiations that (1950), with interest thereon to be computed in thewere then being conducted. In addition, there is uncontroverled evidence manner prescribed in Florida Steel Corporation, 231that Respondent paid new hires more after the 6-month increase than itdid to unit employees, thus, in effect, penalizing the more senior employ- NLRB 651 (1977). See, generally, Isis Plumbing & Heat-ees for having voted for the Union. ing Co., 138 NLRB 716 (1962).10Each individual denial of a merit increase during the 10(b) period [Recommended Order omitted from publication.]constitutes a violation of the Act although the initial decision with re-spect to the policy of denials was made and disclosed prior to the 10(b)period. Pease Company, 251 NLRB 540 (1980); General Motors Acceptance " All conduct prior to that date comes within the proscription of Sec.Corporation, supra. 10(b) of the Act.400 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuspended merit increases which it would otherwise have partment employees even though there is an establishedgiven to its employees.9past practice of giving such increases, Respondent violat-In this case Respondent's conduct included a statement ed Section 8(a)(3) and (1) of the Act.by Managing Editor Greene to at least two employees I also find that the statements made by Al Greene towhich, at best, inferred that the employees would receive the effect that, if the employees decertified the Unionincreases if they decertified the Union inasmuch as there they would receive raises, constitute interference, re-was money for such increase in the budget. By its con- straint, and coercion of employees in the free exercise ofduct, Respondent, in effect, placed full responsibility on Section 7 rights in violation of Section 8(a)(l) of the Act.the Union for the employees' failure to receive theirmerit increases. The message conveyed to the employees CONCLUSIONS OF LAWwas clear-to obtain their scheduled merit increases theyfirst had to abandon the Union. General Motors Accept- 1. Respondent is an employer engaged in commerceance Corporation, supra. within the meaning of Section 2(6) and (7) of the Act.I consider Respondent's conduct as being equivalent to 2. The Union is a labor organization within the mean-Respondent's conduct in General Motors Acceptance Cor- ing of Section 2(5) of the Act.poration, supra, wherein the Board stated, "The evil of 3. By interfering with, restraining, and coercing its em-the Respondent's actions was further compounded by the ployees in the exercise of rights guaranteed in Section 7Respondent's coercive poll by which it sought to present of the Act, by discriminatorily denying merit increases toevidence of employee dissatisfaction with the Union." newsroom employees and by discriminatorily refusing toI conclude that Respondent's attempts to decertify the raise the mileage allowance for newsroom employees be-Union, by withholding merit increases and stating that cause the newsroom employees selected the Union asthey would receive them if they decertified, interfered their collective-bargaining representative, thereby dis-with, restrained, and coerced employees in the free exer- couraging membership in the Union, Respondent violat-cise of their Section 7 rights in violation of Section ed Section 8(a)(l) and (3) of the Act.8(a)(1) of the Act.I find, further, Respondent discriminatorily discontin- THE REMEDYued the practice of periodic merit increases and deniedemployees increases during the 10(b) period,'"which in- Having found that Respondent committed certaincreases would have been granted to these employees unfair labor practices, I find it necessary to order Re-absent the Union, because the newsroom employees se- spondent to cease and desist therefrom and to take cer-lected the Union as their collective-bargaining repre- tain affirmative action designed to effectuate the policiessentative, thereby discouraging union membership by and purposes of the Act. I shall recommend that, in addi-placing the blame for the discontinued merit increases on tion to posting a notice to employees, Respondent makethe Union, in violation of Section 8(a)(3) and (1) of the whole those newsroom employees for any loss of wagesAct. I find also that by refusing to grant an increase in and benefits they may have suffered because of Respond-the mileage reimbursement rate for newsroom employ- ent's discriminatory failure to grant merit increases andees, while granting such an increase to advertising de- mileage rate increases after September 28, 1979." Suchmerit increases and mileage rate increases shall be paid as*The testimony of witnesses indicated that Greene would have given prescribed in F. W. Woolworth Company, 90 NLRB 289several of the unit employees merit increases but for the negotiations that (1950), with interest thereon to be computed in thewere then being conducted. In addition, there is uncontroverled evidence manner prescribed in Florida Steel Corporation, 231that Respondent paid new hires more after the 6-month increase than itdid to unit employees, thus, in effect, penalizing the more senior employ- NLRB 651 (1977). See, generally, Isis Plumbing & Heat-ees for having voted for the Union. ing Co., 138 NLRB 716 (1962).10Each individual denial of a merit increase during the 10(b) period [Recommended Order omitted from publication.]constitutes a violation of the Act although the initial decision with re-spect to the policy of denials was made and disclosed prior to the 10(b)period. Pease Company, 251 NLRB 540 (1980); General Motors Acceptance " All conduct prior to that date comes within the proscription of Sec.Corporation, supra. 10(b) of the Act.400 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuspended merit increases which it would otherwise have partment employees even though there is an establishedgiven to its employees.9past practice of giving such increases, Respondent violat-In this case Respondent's conduct included a statement ed Section 8(a)(3) and (1) of the Act.by Managing Editor Greene to at least two employees I also find that the statements made by Al Greene towhich, at best, inferred that the employees would receive the effect that, if the employees decertified the Unionincreases if they decertified the Union inasmuch as there they would receive raises, constitute interference, re-was money for such increase in the budget. By its con- straint, and coercion of employees in the free exercise ofduct, Respondent, in effect, placed full responsibility on Section 7 rights in violation of Section 8(a)(l) of the Act.the Union for the employees' failure to receive theirmerit increases. The message conveyed to the employees CONCLUSIONS OF LAWwas clear-to obtain their scheduled merit increases theyfirst had to abandon the Union. General Motors Accept- 1. Respondent is an employer engaged in commerceance Corporation, supra. within the meaning of Section 2(6) and (7) of the Act.I consider Respondent's conduct as being equivalent to 2. The Union is a labor organization within the mean-Respondent's conduct in General Motors Acceptance Cor- ing of Section 2(5) of the Act.poration, supra, wherein the Board stated, "The evil of 3. By interfering with, restraining, and coercing its em-the Respondent's actions was further compounded by the ployees in the exercise of rights guaranteed in Section 7Respondent's coercive poll by which it sought to present of the Act, by discriminatorily denying merit increases toevidence of employee dissatisfaction with the Union." newsroom employees and by discriminatorily refusing toI conclude that Respondent's attempts to decertify the raise the mileage allowance for newsroom employees be-Union, by withholding merit increases and stating that cause the newsroom employees selected the Union asthey would receive them if they decertified, interfered their collective-bargaining representative, thereby dis-with, restrained, and coerced employees in the free exer- couraging membership in the Union, Respondent violat-cise of their Section 7 rights in violation of Section ed Section 8(a)(l) and (3) of the Act.8(a)(1) of the Act.I find, further, Respondent discriminatorily discontin- THE REMEDYued the practice of periodic merit increases and deniedemployees increases during the 10(b) period,"0which in- Having found that Respondent committed certaincreases would have been granted to these employees unfair labor practices, I find it necessary to order Re-absent the Union, because the newsroom employees se- spondent to cease and desist therefrom and to take cer-lected the Union as their collective-bargaining repre- tain affirmative action designed to effectuate the policiessentative, thereby discouraging union membership by and purposes of the Act. I shall recommend that, in addi-placing the blame for the discontinued merit increases on tion to posting a notice to employees, Respondent makethe Union, in violation of Section 8(a)(3) and (1) of the whole those newsroom employees for any loss of wagesAct. I find also that by refusing to grant an increase in and benefits they may have suffered because of Respond-the mileage reimbursement rate for newsroom employ- ent's discriminatory failure to grant merit increases andees, while granting such an increase to advertising de- mileage rate increases after September 28, 1979." Suchmerit increases and mileage rate increases shall be paid as*The testimony of witnesses indicated that Greene would have given prescribed in F. W. Woolworth Company, 90 NLRB 289several of the unit employees merit increases but for the negotiations that (1950), with interest thereon to be computed in thewere then being conducted. In addition, there is uncontroverled evidence manner prescribed in Florida Steel Corporation, 231that Respondent paid new hires more after the 6-month increase than itdid to unit employees, thus, in effect, penalizing the more senior employ- NLRB 651 (1977). See, generally, Isis Plumbing & Heat-ees for having voted for the Union. ing Co., 138 NLRB 716 (1962).10Each individual denial of a merit increase during the 10(b) period [Recommended Order omitted from publication.]constitutes a violation of the Act although the initial decision with re-spect to the policy of denials was made and disclosed prior to the 10(b)period. Pease Company, 251 NLRB 540 (1980); General Motors Acceptance " All conduct prior to that date comes within the proscription of Sec.Corporation, supra. 10(b) of the Act.